Exhibit 10.3

 

Execution Copy

 

 

SECOND AMENDED AND RESTATED US SECURITY AGREEMENT

 

among

 

RESOLUTION PERFORMANCE PRODUCTS INC.,

RESOLUTION PERFORMANCE PRODUCTS LLC,

RPP CAPITAL CORPORATION,

 

VARIOUS SUBSIDIARIES OF

RESOLUTION PERFORMANCE PRODUCTS INC.

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of November 14, 2000

 

and

 

Amended and Restated as of April 9, 2003,

Amended as of December 22, 2003

 

and

 

Amended and Restated as of the Second Restatement Effective Date

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

SECURITY INTERESTS

 

 

1.1.

Grant of Security Interests

 

 

1.2.

Power of Attorney

 

 

 

 

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

2.1.

Necessary Filings

 

 

2.2.

No Liens

 

 

2.3.

Other Financing Statements

 

 

2.4.

Chief Executive Office; Records

 

 

2.5.

Location of Inventory and Equipment

 

 

2.6.

Trade Names; Change of Name

 

 

2.7.

Legal Names; Type of Organization (and Whether a Registered Organization and/or
a Transmitting Utility); Jurisdiction of Organization; Location; Organizational
Identification Numbers; Changes Thereto; etc.

 

 

2.8.

Recourse

 

 

 

 

 

ARTICLE III

SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS

 

 

3.1.

Additional Representations and Warranties

 

 

3.2.

Maintenance of Records

 

 

3.3.

Direction to Account Debtors; Contracting Parties; etc.

 

 

3.4.

Modification of Terms; etc.

 

 

3.5.

Collection

 

 

3.6.

Instruments

 

 

3.7.

Commercial Tort Claims

 

 

3.8.

Chattel Paper

 

 

3.9.

Further Actions

 

 

 

 

 

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS

 

 

4.1.

Additional Representations and Warranties

 

 

4.2.

Licenses and Agreements

 

 

4.3.

Infringements

 

 

4.4.

Preservation of Marks

 

 

4.5.

Future Registered Marks

 

 

4.6.

Remedies

 

 

 

 

 

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

 

 

5.1.

Additional Representations and Warranties

 

 

5.2.

Licenses and Assignments

 

 

5.3.

Infringements

 

 

5.4.

Maintenance of Patents and Copyrights

 

 

5.5.

Prosecution of Patent or Copyright Application

 

 

i

--------------------------------------------------------------------------------


 

 

5.6.

Other Patents and Copyrights

 

 

5.7.

Remedies

 

 

 

 

 

ARTICLE VI

SPECIAL PROVISIONS CONCERNING MATERIAL TRACTOR TRAILERS

 

 

6.1.

Additional Representations and Warranties

 

 

6.2.

Maintenance of Registration

 

 

6.3.

Subsequently Acquired Material Tractor Trailers

 

 

6.4.

Remedies

 

 

6.5.

Further Assurances

 

 

 

 

 

ARTICLE VII

SPECIAL PROVISIONS CONCERNING MATERIAL ROLLING STOCK

 

 

7.1.

Additional Representations and Warranties

 

 

7.2.

Maintenance of Ownership

 

 

7.3.

Subsequently Acquired Material Rolling Stock

 

 

7.4.

Remedies

 

 

7.5.

Further Assurances

 

 

 

 

 

ARTICLE VIII

PROVISIONS CONCERNING ALL COLLATERAL

 

 

8.1.

Protection of Collateral Agent’s Security

 

 

8.2.

Warehouse Receipts Non-Negotiable

 

 

8.3.

Additional Information

 

 

8.4.

Further Actions

 

 

8.5.

Financing Statements

 

 

 

 

 

ARTICLE IX

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 

 

9.1.

Remedies; Obtaining the Collateral Upon Default

 

 

9.2.

Remedies; Disposition of the Collateral

 

 

9.3.

Waiver of Claims

 

 

9.4. [a05-2332_1ex10d3.htm#ApplicationOfProceeds_084325]

Application of Proceeds [a05-2332_1ex10d3.htm#ApplicationOfProceeds_084325]

 

 

9.5. [a05-2332_1ex10d3.htm#RemediesCumulative_084334]

Remedies Cumulative [a05-2332_1ex10d3.htm#RemediesCumulative_084334]

 

 

9.6. [a05-2332_1ex10d3.htm#DiscontinuanceOfProceedings_084338]

Discontinuance of Proceedings
[a05-2332_1ex10d3.htm#DiscontinuanceOfProceedings_084338]

 

 

 

 

 

ARTICLE X [a05-2332_1ex10d3.htm#ArticleX_084343]

INDEMNITY [a05-2332_1ex10d3.htm#ArticleX_084343]

 

 

10.1. [a05-2332_1ex10d3.htm#Indemnity_084349]

Indemnity [a05-2332_1ex10d3.htm#Indemnity_084349]

 

 

10.2. [a05-2332_1ex10d3.htm#ObligationsSecuredByCollateral_084357]

Indemnity Obligations Secured by Collateral; Survival
[a05-2332_1ex10d3.htm#ObligationsSecuredByCollateral_084357]

 

 

 

 

 

ARTICLE XI [a05-2332_1ex10d3.htm#ArticleXi_084402]

DEFINITIONS [a05-2332_1ex10d3.htm#ArticleXi_084402]

 

 

 

 

 

ARTICLE XII [a05-2332_1ex10d3.htm#ArticleXii_084418]

MISCELLANEOUS [a05-2332_1ex10d3.htm#ArticleXii_084418]

 

 

12.1. [a05-2332_1ex10d3.htm#Notices_084421]

Notices [a05-2332_1ex10d3.htm#Notices_084421]

 

 

12.2. [a05-2332_1ex10d3.htm#Waiver_084427]

Waiver; Amendment [a05-2332_1ex10d3.htm#Waiver_084427]

 

 

12.3. [a05-2332_1ex10d3.htm#Obligations_084432]

Obligations Absolute [a05-2332_1ex10d3.htm#Obligations_084432]

 

 

12.4. [a05-2332_1ex10d3.htm#Successors_084441]

Successors and Assigns [a05-2332_1ex10d3.htm#Successors_084441]

 

 

12.5. [a05-2332_1ex10d3.htm#HeadingsDescriptive_084445]

Headings Descriptive [a05-2332_1ex10d3.htm#HeadingsDescriptive_084445]

 

 

12.6. [a05-2332_1ex10d3.htm#GoverningLaw_084449]

Governing Law [a05-2332_1ex10d3.htm#GoverningLaw_084449]

 

 

--------------------------------------------------------------------------------


 

 

12.7. [a05-2332_1ex10d3.htm#AssignorsDuties_084459]

Assignor’s Duties [a05-2332_1ex10d3.htm#AssignorsDuties_084459]

 

 

12.8. [a05-2332_1ex10d3.htm#Termination_084505]

Termination; Release [a05-2332_1ex10d3.htm#Termination_084505]

 

 

12.9. [a05-2332_1ex10d3.htm#Counterparts_084515]

Counterparts [a05-2332_1ex10d3.htm#Counterparts_084515]

 

 

12.10. [a05-2332_1ex10d3.htm#TheCollateralAgentAndTheOtherSecu_084521]

The Collateral Agent and the Other Secured Creditors
[a05-2332_1ex10d3.htm#TheCollateralAgentAndTheOtherSecu_084521]

 

 

12.11. [a05-2332_1ex10d3.htm#Severability_084524]

Severability [a05-2332_1ex10d3.htm#Severability_084524]

 

 

12.12. [a05-2332_1ex10d3.htm#LimitedObligations_084533]

Limited Obligations [a05-2332_1ex10d3.htm#LimitedObligations_084533]

 

 

12.13. [a05-2332_1ex10d3.htm#AdditionalAssignors_084541]

Additional Assignors [a05-2332_1ex10d3.htm#AdditionalAssignors_084541]

 

 

12.14. [a05-2332_1ex10d3.htm#IntercreditorAgreements_084545]

Intercreditor Agreements [a05-2332_1ex10d3.htm#IntercreditorAgreements_084545]

 

 

12.15. [a05-2332_1ex10d3.htm#IntentionallyOmitted_084548]

Intentionally Omitted [a05-2332_1ex10d3.htm#IntentionallyOmitted_084548]

 

 

12.16. [a05-2332_1ex10d3.htm#NoStrictConstruction_084552]

No Strict Constuction [a05-2332_1ex10d3.htm#NoStrictConstruction_084552]

 

 

12.17. [a05-2332_1ex10d3.htm#AdviceOfCounsel_084556]

Advice of Counsel [a05-2332_1ex10d3.htm#AdviceOfCounsel_084556]

 

 

 

 

 

ANNEX A

Schedule of Chief Executive Offices

 

ANNEX B

Schedule of Inventory and Equipment Locations

 

ANNEX C

Schedule of Trade and Fictitious Names

 

ANNEX D

Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location and Organization Identification Numbers

 

ANNEX E

Commercial Tort Claims

 

ANNEX F

Schedule of Marks and Applications

 

ANNEX G

Schedule of Patents and Applications

 

ANNEX H

Schedule of Copyrights and Applications

 

ANNEX I

Grant of Security Interest in United States Trademarks

 

ANNEX J

Grant of Security Interest in United States Patents

 

ANNEX K

Grant of Security Interest in United States Copyrights

 

ANNEX L

Schedule of Material Tractor Trailers

 

ANNEX M

Schedule of Material Rolling Stock

 

ANNEX N

The Collateral Agent

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED US SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED US SECURITY AGREEMENT, dated as of November 14,
2000, and amended and restated as of April 9, 2003, as further amended as of
December 22, 2003, and as further amended and restated as of the Second
Restatement Effective Date (as defined below) (the “Security Agreement” or “this
Agreement”), among each of the undersigned Assignors (each, an “Assignor” and,
together with each other entity which becomes a party hereto pursuant to Section
12.13 hereof, collectively, the “Assignors”), GENERAL ELECTRIC CAPITAL
CORPORATION, as Collateral Agent (together with any successor collateral agent,
the “Collateral Agent”), as successor to MORGAN STANLEY & CO., INCORPORATED (the
“Original Collateral Agent”), for the benefit of the Secured Creditors (as
defined below), and agreed to by DEUTSCHE BANK TRUST COMPANY AMERICAS, as
trustee (together with any successor trustee, the “Senior Secured Notes
Trustee”) for the benefit of the holders from time to time of the Senior Secured
Notes (as defined below), and THE BANK OF NEW YORK, as trustee (together with
any successor trustee, the “Additional Senior Secured Notes Trustee”) for the
benefit of the holders from time to time of the Additional Senior Secured Notes
(as defined below). Except as otherwise defined herein, all capitalized terms
used herein and defined in the Bank Credit Agreement (as defined below) shall be
used herein as therein defined (or, at any time on or after the first date when
all Bank Credit Document Obligations (as defined below) shall have been repaid
in full and all Letters of Credit and the Commitments under (and as defined in)
the Bank Credit Agreement, in each case, have been terminated and thereafter for
so long as no Bank Credit Agreement is in effect, the Bank Credit Agreement as
in effect on such date immediately prior to such repayment and termination).

 

W I T N E S S E T H:

 

WHEREAS, Resolution Performance Products Inc. (“Holdings”), Resolution
Performance Products LLC (“RPP USA”), RPP Capital Corporation (“US Finance
Corp.” and, together with RPP USA, the “Original US Borrowers” and each, an
“Original US Borrower”), Resolution Europe B.V. (formerly known as Resolution
Nederland B.V.) (the “Original Dutch Borrower”), the lenders from time to time
party thereto (the “Original Lenders”), Salomon Smith Barney Inc., as
Syndication Agent, JPMorgan Chase Bank (formerly known as Morgan Guaranty Trust
Company of New York), as Documentation Agent, and Morgan Stanley Senior Funding,
Inc., as Lead Arranger, sole Book Manager and Administrative Agent (in such
capacity, the “Original Agent”), entered into a Credit Agreement, dated as of
November 14, 2000 (as amended, modified or supplemented through, but not
including, the date hereof, the “Original Bank Credit Agreement”) providing for
the making of Loans (as defined in the Original Bank Credit Agreement) to the
Original US Borrowers and the Original Dutch Borrower and the issuance of, and
participation in, Letters of Credit (as defined in the Original Bank Credit
Agreement) for the account of the Original US Borrowers as contemplated therein
(the Original Lenders, the Original Agent, each Letter of Credit Issuer (as
defined in the Original Bank Credit Agreement) thereunder, and the Original
Collateral Agent are herein called the “Original Bank Lender Creditors”).

 

WHEREAS, Holdings, RPP USA and certain other entities from time to time
designated as US Borrowers thereunder (the “US Borrowers”), US Finance Corp.,
Resolution Europe B.V. and certain other entities from time to time designated
as Netherlands Borrowers thereunder (the

 

--------------------------------------------------------------------------------


 

“Netherlands Borrowers”), the other Credit Parties from time to time party
thereto, the financial institutions from time to time party thereto as US
Lenders (the “US Lenders”), General Electric Capital Corporation, as US L/C
Issuer, as Collateral Agent, as a US Lender, and as US Agent (in such capacity,
together with any successor agent, the “US Agent”), the financial institutions
from time to time party thereto as Netherlands Lenders and GE Leveraged Loans
Limited, as Netherlands L/C Issuer, as Netherlands Security Trustee, as a
Netherlands Lender, and as Netherlands Agent have entered into a Credit
Agreement, dated as of January 24, 2005 (as amended, modified, extended,
renewed, replaced, restated, supplemented or refinanced from time to time, and
including any agreement extending the maturity of, or refinancing or
restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed
thereunder) all or any portion of the indebtedness under such agreement or any
successor agreement, whether or not with the same agent, trustee,
representative, lenders, holders or group of lenders or holders, the “Bank
Credit Agreement”), providing for the refinancing in full of the Original Bank
Credit Agreement and the making of US Revolving Credit Advances and US Swing
Line Advances (collectively, “US Loans”) to the US Borrowers and the issuance
of, and participation in, US Letters of Credit for the account of the US
Borrowers as contemplated therein (the US Lenders, the US Agent, each US L/C
Issuer and the Collateral Agent are herein called the “Bank Lender Creditors”);

 

WHEREAS, pursuant to a notice of resignation, dated January 24, 2005 (the
“Resignation”), the Original Collateral Agent has given notice of its
resignation as Collateral Agent pursuant to Annex N to this Agreement, such
resignation to be effective as of the Second Restatement Effective Date;

 

WHEREAS, pursuant to Annex N to this Agreement, the Required Secured Creditors
have appointed General Electric Capital Corporation as Collateral Agent,
effective as of the Second Restatement Effective Date;

 

WHEREAS, the Original US Borrowers and the Additional Senior Secured Notes
Trustee have entered into an Indenture, dated as of December 22, 2003 (as
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time, and including any agreement extending the maturity
of, or refinancing or restructuring (including, but not limited to, the
inclusion of additional borrowers or guarantors thereunder or any increase in
the amount borrowed thereunder) all or any portion of the indebtedness under
such Indenture or any successor agreement whether or not with the same trustee,
representative, agent, lenders, holders or group of lenders or holders, the
“Note Credit Agreement” and, together with the Bank Credit Agreement,
collectively, the “Credit Agreement”), providing for (i) the issuance by the
Original US Borrowers of their 8% Senior Secured Notes due December 15, 2009
(the “Additional Senior Secured Notes”) to the holders thereof from time to time
(such holders, the “Additional Senior Secured Noteholders” and, together with
the Additional Senior Secured Notes Trustee, the “Note Lender Creditors”; and
the Note Lender Creditors and the Bank Lender Creditors are collectively the
“Lender Creditors”) and (ii) the guaranty by any future US Credit Party that is
a Subsidiary Guarantor of the Original US Borrowers’ obligations under the Note
Credit Agreement and the Additional Senior Secured Notes (each such guaranty,
together with the Note Credit Agreement and the Additional Senior Secured Notes,
are herein called the “Note Credit Documents”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, a portion of the proceeds from the issuance of the Additional Senior
Secured Notes were applied to repay in full all remaining outstanding Term Loans
(as defined in the Original Bank Credit Agreement) under the Original Bank
Credit Agreement and such issuance was otherwise permitted by the Original Bank
Credit Agreement and the Senior Secured Note Indenture (as defined below), and,
accordingly for the avoidance of doubt, the Note Credit Agreement constitutes a
part of the “Credit Agreement” and “First Lien Obligations” for the purposes of
(and as defined in) this Agreement (until such time, if any, as the indebtedness
under the Note Credit Agreement is reclassified in accordance with the terms
thereof) but does not constitute a part of the Bank Credit Agreement for the
purposes of this Agreement;

 

WHEREAS, each US Borrower or another Assignor has entered into, and may at any
time and from time to time after the date hereof enter into or guaranty the
obligations of one or more other Assignors or Subsidiaries thereof under, one or
more US Hedge Agreements with one or more Bank Lender Creditors or any affiliate
thereof (each such Bank Lender Creditor or affiliate, even if the respective
Bank Lender Creditor subsequently ceases to be a US Lender under the Bank Credit
Agreement for any reason, together with such Bank Lender Creditor’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Bank Lender Creditors and the Note Lender Creditors, the
“First Lien Creditors”);

 

WHEREAS, the Original US Borrowers and the Senior Secured Notes Trustee have
entered into an Indenture, dated as of April 9, 2003 (as amended, modified or
supplemented from time to time, the “Senior Secured Note Indenture”), providing
for (i) the issuance by the Original US Borrowers of their 9-1/2% Senior Second
Secured Notes due April 15, 2010 (the “Senior Secured Notes”) to the holders
thereof from time to time (the “Senior Secured Noteholders” and, together with
the Senior Secured Notes Trustee, the “Second Lien Creditors” and, together with
the First Lien Creditors, the “Secured Creditors”) and (ii) the guaranty by any
future US Credit Party that is a Subsidiary Guarantor of the US Borrowers’
obligations under the Senior Secured Note Indenture and the Senior Secured Notes
(each such guaranty, together with the Senior Secured Note Indenture and the
Senior Secured Notes, are herein called the “Senior Secured Note Documents”);

 

WHEREAS, pursuant to the US Guaranty entered into pursuant to the Bank Credit
Agreement, each Assignor that is a party thereto has guaranteed to the Bank
Lender Creditors and the Other Creditors the payment and performance when due of
all Guaranteed Obligations, as described in such US Guaranty;

 

WHEREAS, each Assignor and the Original Collateral Agent entered into the US
Security Agreement, dated as of November 14, 2000, as amended and restated as of
April 9, 2003 and as amended as of December 22, 2003 (as further amended,
modified or supplemented through, but not including, the date hereof, the
“Original US Security Agreement”), in connection with the Original Bank Credit
Agreement;

 

WHEREAS, it is a condition precedent to (i) the making of US Loans to the US
Borrowers and the issuance of, and participation in, US Letters of Credit for
the account of the US Borrowers under the Bank Credit Agreement, and (ii) the
Other Creditors entering into US Hedge Agreements that each Assignor shall have
executed and delivered this Security Agreement;

 

3

--------------------------------------------------------------------------------


 

WHEREAS, the Bank Credit Agreement is a refinancing of the Original Bank Credit
Agreement, constitutes the “Bank Credit Agreement” under the Amended and
Restated Intercreditor Agreement (as defined below) and the US Obligations under
the Bank Credit Agreement are secured to the same extent and with the same
priority as the obligations under the Original Bank Credit Agreement pursuant to
the terms of the Original US Security Agreement;

 

WHEREAS, pursuant to the Bank Credit Agreement, the Bank Lender Creditors have
authorized the Collateral Agent to enter into an amendment and restatement of
the Original US Security Agreement in the form of this Agreement to, inter alia,
also reaffirm the grant and priority of a security interest securing the
obligations in respect of the Note Credit Documents and the Senior Secured Note
Documents on the terms and conditions set forth herein;

 

WHEREAS, the security interests granted under the Original US Security Agreement
shall continue uninterrupted and in full force and effect from and after the
Second Restatement Effective Date; and

 

WHEREAS, as of the Second Restatement Effective Date, General Electric Capital
Corporation shall constitute the Requisite Lender Creditors and the Required
Secured Creditors.

 

NOW, THEREFORE, the parties hereto agree that the Original US Security Agreement
shall be and hereby is amended and restated effective as of the Second
Restatement Effective Date in its entirety as follows:

 


ARTICLE I

 


SECURITY INTERESTS

 


1.1.  GRANT OF SECURITY INTERESTS.


 


(A)   AS SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE
OF ALL OF THE OBLIGATIONS, EACH ASSIGNOR DOES HEREBY ASSIGN AND TRANSFER UNTO
THE COLLATERAL AGENT, AND DOES HEREBY PLEDGE AND GRANT TO THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED CREDITORS (EXCEPT AS OTHERWISE PROVIDED IN CLAUSE
(C) AND (D) OF THIS SECTION 1.1) (AND, TO THE EXTENT THE FOLLOWING CONSTITUTES
“COLLATERAL” UNDER, AND AS DEFINED IN, THE ORIGINAL US SECURITY AGREEMENT, DOES
HEREBY RECONFIRM (WITHOUT INTERRUPTION) ITS ASSIGNMENT, TRANSFER, PLEDGE AND
GRANT TO THE COLLATERAL AGENT UNDER THE ORIGINAL US SECURITY AGREEMENT OF), A
CONTINUING SECURITY INTEREST IN, ALL OF THE RIGHT, TITLE AND INTEREST OF SUCH
ASSIGNOR IN, TO AND UNDER ALL OF THE FOLLOWING, WHETHER NOW EXISTING OR
HEREAFTER FROM TIME TO TIME ACQUIRED (IT BEING UNDERSTOOD AND AGREED THAT THE
SECURITY INTEREST GRANTED HEREIN (X) FOR THE BENEFIT OF THE FIRST LIEN CREDITORS
SHALL BE SENIOR IN PRIORITY IN ALL RESPECTS TO THE SECURITY INTEREST GRANTED
HEREIN FOR THE BENEFIT OF THE SECOND LIEN CREDITORS AND (Y) FOR THE BENEFIT OF
THE SECOND LIEN CREDITORS SHALL BE SUBJECT AND SUBORDINATED IN ALL RESPECTS TO
THE SECURITY INTEREST GRANTED HEREIN FOR THE BENEFIT OF THE FIRST LIEN
CREDITORS):


 

(I)            EACH AND EVERY RECEIVABLE;

 

(II)           ALL CONTRACTS, TOGETHER WITH ALL CONTRACT RIGHTS ARISING
THEREUNDER;

 

4

--------------------------------------------------------------------------------


 

(III)          ALL INVENTORY;

 

(IV)          ALL EQUIPMENT (INCLUDING, WITHOUT LIMITATION, ALL TRACTOR TRAILERS
AND ROLLING STOCK);

 

(V)           ANY CASH COLLATERAL ACCOUNT ESTABLISHED FOR SUCH ASSIGNOR FOR THE
BENEFIT OF THE SECURED CREDITORS AND ALL MONIES, SECURITIES, INSTRUMENTS AND
OTHER INVESTMENTS DEPOSITED OR REQUIRED TO BE DEPOSITED ANY CASH COLLATERAL
ACCOUNT;

 

(VI)          ALL DEPOSIT ACCOUNTS AND ALL OTHER BANK, DEMAND, TIME SAVINGS,
CASH MANAGEMENT, PASSBOOK, CERTIFICATES OF DEPOSIT AND SIMILAR ACCOUNTS
MAINTAINED BY SUCH ASSIGNOR WITH ANY SECURED CREDITOR (OR ANY AFFILIATE,
SUBSIDIARY OR BRANCH THEREOF, AND WHEREVER LOCATED) OR WITH ANY OTHER PERSON AND
ALL MONIES, SECURITIES, INSTRUMENTS AND OTHER INVESTMENTS DEPOSITED OR REQUIRED
TO BE DEPOSITED IN ANY OF THE FOREGOING ACCOUNTS;

 

(VII)         ALL MARKS, TOGETHER WITH THE REGISTRATIONS AND RIGHT TO ALL
RENEWALS THEREOF, AND THE GOODWILL OF THE BUSINESS OF SUCH ASSIGNOR SYMBOLIZED
BY THE MARKS;

 

(VIII)        ALL PATENTS AND COPYRIGHTS AND ALL REISSUES, RENEWALS AND
EXTENSIONS THEREOF;

 

(IX)           ALL COMPUTER PROGRAMS OF SUCH ASSIGNOR AND ALL INTELLECTUAL
PROPERTY RIGHTS THEREIN AND ALL OTHER PROPRIETARY INFORMATION OF SUCH ASSIGNOR,
INCLUDING, BUT NOT LIMITED TO, DOMAIN NAMES, TRADE SECRETS AND TRADE SECRET
RIGHTS;

 

(X)            ALL INSURANCE POLICIES;

 

(XI)           ALL OTHER GOODS, GENERAL INTANGIBLES, PERMITS, CHATTEL PAPER
(INCLUDING, WITHOUT LIMITATION, ALL TANGIBLE CHATTEL PAPER AND ALL ELECTRONIC
CHATTEL PAPER), DOCUMENTS, INSTRUMENTS AND OTHER ASSETS (INCLUDING CASH) OF SUCH
ASSIGNOR;

 

(XII)          ALL COMMERCIAL TORT CLAIMS, INCLUDING ANY COMMERCIAL TORT CLAIMS
FROM TIME TO TIME SCHEDULED ON ANNEX E HERETO;

 

(XIII)         ALL LETTER-OF-CREDIT RIGHTS (WHETHER OR NOT THE RESPECTIVE LETTER
OF CREDIT IS EVIDENCED BY A WRITING);

 

(XIV)        ALL MONEY, CASH OR CASH EQUIVALENTS OF ANY ASSIGNOR;

 

(XV)         ALL SOFTWARE AND ALL SOFTWARE LICENSING RIGHTS, ALL WRITINGS,
PLANS, SPECIFICATIONS AND SCHEMATICS, ALL ENGINEERING DRAWINGS, CUSTOMER LISTS,
GOODWILL AND LICENSES, AND ALL RECORDED DATA OF ANY KIND OR NATURE, REGARDLESS
OF THE MEDIUM OF RECORDING;

 

(XVI)        ALL SUPPORTING OBLIGATIONS; AND

 

(XVII)       ALL PROCEEDS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING (ALL OF
THE ABOVE, INCLUDING THIS CLAUSE (XVII), COLLECTIVELY, THE “COLLATERAL”).

 

5

--------------------------------------------------------------------------------


 


(B)   THE SECURITY INTEREST OF THE COLLATERAL AGENT UNDER THIS AGREEMENT EXTENDS
TO ALL COLLATERAL OF THE KIND WHICH IS THE SUBJECT OF THIS AGREEMENT WHICH ANY
ASSIGNOR MAY ACQUIRE AT ANY TIME DURING THE CONTINUATION OF THIS AGREEMENT.


 


(C)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE
SECOND LIEN CREDITORS SHALL NOT HAVE A SECURITY INTEREST IN, AND THE GRANT OF
SECURITY INTERESTS PURSUANT TO THIS SECTION 1.1 FOR THE BENEFIT OF THE SECOND
LIEN CREDITORS SHALL NOT EXTEND TO, ANY SECOND LIEN EXCLUDED COLLATERAL AND WITH
RESPECT TO THE SECOND LIEN CREDITORS THE TERM “COLLATERAL” SHALL NOT INCLUDE THE
SECOND LIEN EXCLUDED COLLATERAL.


 


(D)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, (I)
THE NOTE LENDER CREDITORS SHALL NOT HAVE A SECURITY INTEREST IN, AND THE GRANT
OF SECURITY INTERESTS PURSUANT TO THIS SECTION 1.1 FOR THE BENEFIT OF THE NOTE
LENDER CREDITORS SHALL NOT EXTEND TO, ANY ADDITIONAL SENIOR SECURED NOTES
EXCLUDED COLLATERAL, AND WITH RESPECT TO THE NOTE LENDER CREDITORS THE
“COLLATERAL” SHALL NOT INCLUDE THE ADDITIONAL SENIOR SECURED NOTES EXCLUDED
COLLATERAL, AND (II) THE LIENS, RIGHTS, REMEDIES AND BENEFITS OF THE NOTE LENDER
CREDITORS IN RESPECT OF THE COLLATERAL AND THIS AGREEMENT ARE ALSO EXPRESSLY
SUBJECT TO ALL OF THE TERMS, PROVISIONS AND CONDITIONS OF THE AMENDED AND
RESTATED INTERCREDITOR AGREEMENT.


 


(E)   IN ADDITION, TO SECURE THE PROMPT AND COMPLETE PAYMENT, PERFORMANCE AND
OBSERVANCE OF THE OBLIGATIONS, EACH ASSIGNOR HEREBY GRANTS TO THE COLLATERAL
AGENT, FOR ITSELF AND THE BENEFIT OF SECURED CREDITORS A RIGHT OF SETOFF,
EXERCISABLE AT ANY TIME WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
AGAINST THE PROPERTY OF SUCH ASSIGNOR HELD BY COLLATERAL AGENT OR ANY SECURED
CREDITOR, CONSISTING OF PROPERTY DESCRIBED ABOVE IN SECTION 1.1(A) NOW OR
HEREAFTER IN THE POSSESSION OR CUSTODY OF OR IN TRANSIT TO COLLATERAL AGENT OR
ANY SECURED CREDITOR, FOR ANY PURPOSE, INCLUDING SAFEKEEPING, COLLECTION OR
PLEDGE, FOR THE ACCOUNT OF SUCH ASSIGNOR, OR AS TO WHICH SUCH ASSIGNOR MAY HAVE
ANY RIGHT OR POWER.


 


1.2.  POWER OF ATTORNEY.  EACH ASSIGNOR HEREBY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT ITS TRUE AND LAWFUL ATTORNEY, IRREVOCABLY, WITH FULL POWER
AFTER THE OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (IN
THE NAME OF SUCH ASSIGNOR OR OTHERWISE) TO ACT, REQUIRE, DEMAND, RECEIVE,
COMPOUND AND GIVE ACQUITTANCE FOR ANY AND ALL MONIES AND CLAIMS FOR MONIES DUE
OR TO BECOME DUE TO SUCH ASSIGNOR UNDER OR ARISING OUT OF THE COLLATERAL, TO
ENDORSE ANY CHECKS OR OTHER INSTRUMENTS OR ORDERS IN CONNECTION THEREWITH AND TO
FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS WHICH THE
COLLATERAL AGENT MAY DEEM TO BE NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT, WHICH APPOINTMENT AS ATTORNEY IS COUPLED WITH AN
INTEREST.  NONE OF COLLATERAL AGENT, SECURED CREDITORS OR THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO ANY ASSIGNOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY SUCH POWER
OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO
THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

6

--------------------------------------------------------------------------------


 


ARTICLE II

 


REPRESENTATIONS, WARRANTIES AND COVENANTS


 

Each Assignor represents (as of the Second Restatement Effective Date), warrants
and covenants, which representations, warranties and covenants shall survive
execution and delivery of this Agreement, as follows:

 


2.1.  NECESSARY FILINGS.  (I) ALL FILINGS, REGISTRATIONS AND RECORDINGS
NECESSARY OR APPROPRIATE UNDER THE UCC TO CREATE, PRESERVE, PROTECT AND PERFECT
THE SECURITY INTEREST GRANTED BY SUCH ASSIGNOR TO THE COLLATERAL AGENT HEREBY IN
RESPECT OF THE COLLATERAL (OTHER THAN TRACTOR TRAILERS WHICH ARE NOT MATERIAL
TRACTOR TRAILERS TO THE EXTENT PERFECTION MUST BE ACCOMPLISHED AS DESCRIBED IN
CLAUSE (X) BELOW AND ROLLING STOCK WHICH IS NOT MATERIAL ROLLING STOCK TO THE
EXTENT PERFECTION MUST BE ACCOMPLISHED AS DESCRIBED IN CLAUSE (Y) BELOW) HAVE
BEEN ACCOMPLISHED (OR WILL BE ACCOMPLISHED UPON MAKING OF FILINGS, REGISTRATIONS
AND RECORDINGS ON OR ABOUT THE SECOND RESTATEMENT EFFECTIVE DATE) OR (X) IN THE
CASE A MATERIAL TRACTOR TRAILER ACQUIRED AFTER THE SECOND RESTATEMENT EFFECTIVE
DATE FOR WHICH A CERTIFICATE OF TITLE HAS BEEN ISSUED AND FOR WHICH IT IS
NECESSARY TO RECORD A SECURITY INTEREST UPON SUCH CERTIFICATE OF TITLE IN ORDER
TO PERFECT A SECURITY INTEREST IN SUCH COLLATERAL, SUCH RECORDINGS WILL BE
ACCOMPLISHED WITHIN 90 DAYS FOLLOWING THE DATE OF SUCH ACQUISITION, OR SUCH
LATER DATE AS THE COLLATERAL AGENT SHALL AGREE TO IN ITS SOLE DISCRETION, (Y) IN
THE CASE OF MATERIAL ROLLING STOCK ACQUIRED AFTER THE SECOND RESTATEMENT
EFFECTIVE DATE FOR WHICH A FILING WITH THE STB MAY BE REQUIRED BY 49 U.S.C.
SECTION 11301 IN ORDER TO PERFECT A SECURITY INTEREST IN SUCH MATERIAL ROLLING
STOCK, SUCH FILINGS WILL BE ACCOMPLISHED WITHIN 30 DAYS FOLLOWING THE DATE OF
THE ACQUISITION OF SUCH MATERIAL ROLLING STOCK, OR SUCH LATER DATE AS THE
COLLATERAL AGENT SHALL AGREE TO IN ITS SOLE DISCRETION, AND (Z) IN THE CASE OF
THE MARKS SET FORTH ON PART II OF ANNEX F HERETO AND THE PATENTS SET FORTH ON
PART II OF ANNEX G HERETO, SUCH FILINGS IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE WILL BE ACCOMPLISHED ON OR BEFORE JANUARY 24, 2005, OR WITH
RESPECT TO AFTER-ACQUIRED MARKS OR PATENTS AT THE TIMES REQUIRED BY ARTICLES IV
AND V AND (II) THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT PURSUANT TO
THIS AGREEMENT IN AND TO THE COLLATERAL CONSTITUTES (OR, IN THE CASE OF
COLLATERAL SUBJECT TO CLAUSES (X), (Y) AND (Z) ABOVE, UPON COMPLIANCE WITH SUCH
CLAUSES, WILL CONSTITUTE) A PERFECTED SECURITY INTEREST THEREIN PRIOR TO THE
RIGHTS OF ALL OTHER PERSONS THEREIN (EXCEPT FOR PERSONS HOLDING PERMITTED LIENS)
AND SUBJECT TO NO OTHER LIENS (OTHER THAN PERMITTED LIENS) AND IS ENTITLED TO
ALL THE RIGHTS, PRIORITIES AND BENEFITS AFFORDED BY THE UCC, 49 U.S.C. SECTION
11301 (WITH RESPECT TO THE ROLLING STOCK) OR OTHER RELEVANT LAW AS ENACTED IN
ANY RELEVANT JURISDICTION TO PERFECTED SECURITY INTERESTS, IN EACH CASE TO THE
EXTENT THAT THE COLLATERAL CONSISTS OF THE TYPE OF PROPERTY IN WHICH A SECURITY
INTEREST MAY BE PERFECTED BY FILING A FINANCING STATEMENT UNDER THE UCC AS
ENACTED IN ANY RELEVANT JURISDICTION, BY FILING WITH THE STB PURSUANT TO 49
U.S.C. SECTION 11301 (IN THE CASE OF MATERIAL ROLLING STOCK), BY NOTATION ON A
CERTIFICATE OF TITLE (IN THE CASE OF MATERIAL TRACTOR TRAILERS) OR BY A FILING
OF A GRANT OF SECURITY INTEREST IN THE RESPECTIVE FORM ATTACHED HERETO IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE OR IN THE UNITED STATES COPYRIGHT
OFFICE.


 


2.2.  NO LIENS.  SUCH ASSIGNOR IS, AND AS TO COLLATERAL ACQUIRED BY IT FROM TIME
TO TIME AFTER THE DATE HEREOF SUCH ASSIGNOR WILL BE, THE OWNER OF ALL COLLATERAL
FREE FROM ANY LIEN OF ANY PERSON (OTHER THAN PERMITTED LIENS) AND SUCH ASSIGNOR
SHALL DEFEND THE COLLATERAL AGAINST ALL

 

7

--------------------------------------------------------------------------------


 


CLAIMS AND DEMANDS OF ALL PERSONS (OTHER THAN PERSONS HOLDING PERMITTED LIENS)
AT ANY TIME CLAIMING THE SAME OR ANY INTEREST THEREIN ADVERSE TO THE COLLATERAL
AGENT.


 


2.3.  OTHER FINANCING STATEMENTS.  AS OF THE SECOND RESTATEMENT EFFECTIVE DATE,
THERE IS NO FINANCING STATEMENT EVIDENCING A VALID SECURITY INTEREST AGAINST
HOLDINGS OR ANY OF ITS SUBSIDIARIES (OR SIMILAR STATEMENT OR INSTRUMENT OF
REGISTRATION UNDER THE LAW OF ANY JURISDICTION) COVERING OR PURPORTING TO COVER
ANY INTEREST OF ANY KIND IN THE COLLATERAL (OTHER THAN THOSE EVIDENCING
PERMITTED LIENS), AND SO LONG AS THE TERMINATION DATE HAS NOT OCCURRED, SUCH
ASSIGNOR WILL NOT EXECUTE OR AUTHORIZE TO BE FILED IN ANY PUBLIC OFFICE ANY
FINANCING STATEMENT (OR SIMILAR STATEMENT OR INSTRUMENT OF REGISTRATION UNDER
THE LAW OF ANY JURISDICTION) OR STATEMENTS RELATING TO THE COLLATERAL, EXCEPT
FINANCING STATEMENTS FILED OR TO BE FILED IN RESPECT OF AND COVERING THE
SECURITY INTERESTS GRANTED HEREBY BY SUCH ASSIGNOR OR IN CONNECTION WITH
PERMITTED LIENS.


 


2.4.  CHIEF EXECUTIVE OFFICE.  THE CHIEF EXECUTIVE OFFICE OF SUCH ASSIGNOR ON
THE SECOND RESTATEMENT EFFECTIVE DATE (OR IN THE CASE OF ANY ASSIGNOR THAT
BECOMES A PARTY HERETO AFTER THE SECOND RESTATEMENT EFFECTIVE DATE PURSUANT TO
SECTION 12.13, ON THE DATE SUCH ASSIGNOR BECOMES A PARTY HERETO) IS LOCATED AT
THE ADDRESS INDICATED ON ANNEX A HERETO FOR SUCH ASSIGNOR.


 


2.5.  LOCATION OF INVENTORY AND EQUIPMENT.  ALL INVENTORY AND EQUIPMENT (OTHER
THAN TRACTOR TRAILERS AND ROLLING STOCK) HELD BY EACH ASSIGNOR ON THE SECOND
RESTATEMENT EFFECTIVE DATE (OR IN THE CASE OF ANY ASSIGNOR THAT BECOMES PARTY
HERETO AFTER THE SECOND RESTATEMENT EFFECTIVE DATE PURSUANT TO SECTION 12.13
HERETO, ON THE DATE SUCH ASSIGNOR BECOMES A PARTY HERETO) IS LOCATED AT ONE OF
THE LOCATIONS SHOWN ON ANNEX B HERETO OR IS IN TRANSIT BETWEEN SUCH LOCATIONS.


 


2.6.  TRADE NAMES; CHANGE OF NAME.  NO ASSIGNOR HAS OR OPERATES IN ANY
JURISDICTION UNDER, OR PREVIOUSLY HAS HAD OR HAS OPERATED IN ANY JURISDICTION
WITHIN THE FIVE YEAR PERIOD PRECEDING THE DATE OF THIS AGREEMENT UNDER, ANY
TRADE NAMES, FICTITIOUS NAMES OR OTHER NAMES EXCEPT ITS LEGAL NAME AND SUCH
OTHER TRADE OR FICTITIOUS NAMES AS ARE LISTED ON ANNEX C HERETO FOR SUCH
ASSIGNOR.


 


2.7.  LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.  THE EXACT LEGAL
NAME OF EACH ASSIGNOR, THE TYPE OF ORGANIZATION OF SUCH ASSIGNOR, WHETHER OR NOT
SUCH ASSIGNOR IS A REGISTERED ORGANIZATION, THE JURISDICTION OF ORGANIZATION OF
SUCH ASSIGNOR, SUCH ASSIGNOR’S LOCATION, THE ORGANIZATIONAL IDENTIFICATION
NUMBER (IF ANY) OF SUCH ASSIGNOR, AND WHETHER OR NOT SUCH ASSIGNOR IS A
TRANSMITTING UTILITY, IS LISTED ON ANNEX D HERETO FOR SUCH ASSIGNOR. SUCH
ASSIGNOR SHALL NOT CHANGE ITS LEGAL NAME, ITS TYPE OF ORGANIZATION, ITS STATUS
AS A REGISTERED ORGANIZATION (IN THE CASE OF A REGISTERED ORGANIZATION), ITS
STATUS AS A TRANSMITTING UTILITY OR AS A PERSON WHICH IS NOT A TRANSMITTING
UTILITY, AS THE CASE MAY BE, ITS JURISDICTION OF ORGANIZATION, ITS LOCATION, OR
ITS ORGANIZATIONAL IDENTIFICATION NUMBER (IF ANY) FROM THAT USED ON ANNEX D
HERETO FOR SUCH ASSIGNOR, EXCEPT THAT ANY SUCH CHANGES SHALL BE PERMITTED (SO
LONG AS NOT IN VIOLATION OF THE APPLICABLE REQUIREMENTS OF THE SECURED DEBT
AGREEMENT AND SO LONG AS SAME DO NOT INVOLVE (X) A REGISTERED ORGANIZATION
CEASING TO CONSTITUTE SAME OR (Y) SUCH ASSIGNOR CHANGING ITS JURISDICTION OF
ORGANIZATION OR LOCATION FROM THE UNITED STATES OR A STATE THEREOF TO A
JURISDICTION OF

 

8

--------------------------------------------------------------------------------


 


ORGANIZATION OR LOCATION, AS THE CASE MAY BE, OUTSIDE THE UNITED STATES OR A
STATE THEREOF) IF (I) IT SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS THAN
30 DAYS’ PRIOR WRITTEN NOTICE (OR SUCH LESSER NUMBER OF DAYS’ PRIOR WRITTEN
NOTICE AS THE COLLATERAL AGENT MAY ALLOW IN ITS SOLE DISCRETION) OF EACH CHANGE
TO THE INFORMATION LISTED ON ANNEX D HERETO FOR SUCH ASSIGNOR (AS ADJUSTED FOR
ANY SUBSEQUENT CHANGES THERETO PREVIOUSLY MADE IN ACCORDANCE WITH THIS
SENTENCE), TOGETHER WITH A SUPPLEMENT TO SUCH ANNEX D WHICH SHALL CORRECT ALL
INFORMATION CONTAINED THEREIN FOR SUCH ASSIGNOR, AND (II) IN CONNECTION WITH THE
RESPECTIVE SUCH CHANGE OR CHANGES, IT SHALL HAVE TAKEN ALL ACTION REASONABLY
REQUESTED BY THE COLLATERAL AGENT TO MAINTAIN THE SECURITY INTERESTS OF THE
COLLATERAL AGENT IN THE COLLATERAL INTENDED TO BE GRANTED HEREBY AT ALL TIMES
FULLY PERFECTED AND IN FULL FORCE AND EFFECT.  UPON COLLATERAL AGENT’S REQUEST,
NOT MORE FREQUENTLY THAN ONCE DURING EACH CALENDAR QUARTER, EACH ASSIGNOR SHALL
PROVIDE TO COLLATERAL AGENT A CERTIFICATE OF GOOD STANDING FROM ITS STATE OF
INCORPORATION OR ORGANIZATION.


 


2.8.  RECOURSE.  THIS AGREEMENT IS MADE WITH FULL RECOURSE TO EACH ASSIGNOR AND
PURSUANT TO AND UPON ALL THE WARRANTIES, REPRESENTATIONS, COVENANTS AND
AGREEMENTS ON THE PART OF SUCH ASSIGNOR CONTAINED HEREIN, IN THE OTHER SECURED
DEBT AGREEMENTS AND OTHERWISE IN WRITING IN CONNECTION HEREWITH OR THEREWITH.


 


ARTICLE III

 


SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND OTHER COLLATERAL


 


3.1.  ADDITIONAL REPRESENTATIONS AND WARRANTIES.  AS OF THE TIME WHEN EACH OF
ITS RECEIVABLES ARISES, EACH ASSIGNOR SHALL BE DEEMED TO HAVE REPRESENTED AND
WARRANTED THAT SUCH RECEIVABLE, AND ALL RECORDS, PAPERS AND DOCUMENTS RELATING
THERETO (IF ANY) ARE GENUINE AND IN ALL MATERIAL RESPECTS WHAT THEY PURPORT TO
BE, AND THAT ALL PAPERS AND DOCUMENTS (IF ANY) RELATING THERETO (I) WILL
REPRESENT THE GENUINE LEGAL, VALID AND BINDING (EXCEPT TO THE EXTENT THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS
AND BY EQUITABLE PRINCIPLES, REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN
EQUITY OR LAW) OBLIGATION OF THE ACCOUNT DEBTOR EVIDENCING INDEBTEDNESS UNPAID
AND OWED BY THE RESPECTIVE ACCOUNT DEBTOR ARISING OUT OF THE PERFORMANCE OF
LABOR OR SERVICES OR THE SALE OR LEASE AND DELIVERY OF THE INVENTORY, MATERIALS,
EQUIPMENT OR MERCHANDISE LISTED THEREIN, OR BOTH, (II) WILL BE THE ONLY ORIGINAL
WRITINGS EVIDENCING AND EMBODYING SUCH OBLIGATION OF THE ACCOUNT DEBTOR NAMED
THEREIN (OTHER THAN COPIES CREATED FOR GENERAL ACCOUNTING PURPOSES) AND (III)
WILL BE IN COMPLIANCE AND WILL CONFORM IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND APPLICABLE LAWS OF ANY RELEVANT
FOREIGN JURISDICTION.


 


3.2.  MAINTENANCE OF RECORDS.  EACH ASSIGNOR WILL KEEP AND MAINTAIN AT ITS OWN
COST AND EXPENSE SATISFACTORY AND COMPLETE RECORDS OF ITS RECEIVABLES, CHATTEL
PAPER, INSTRUMENTS AND CONTRACTS, INCLUDING, BUT NOT LIMITED TO, ORIGINALS OR
COPIES OF ALL DOCUMENTATION (INCLUDING EACH CONTRACT) WITH RESPECT THERETO,
RECORDS OF ALL PAYMENTS RECEIVED, ALL CREDITS GRANTED THEREON, ALL MERCHANDISE
RETURNED AND ALL OTHER DEALINGS THEREWITH, AND SUCH ASSIGNOR WILL MAKE THE SAME
AVAILABLE ON SUCH ASSIGNOR’S PREMISES TO THE COLLATERAL AGENT FOR INSPECTION, AT
SUCH ASSIGNOR’S OWN COST AND EXPENSE, AT ANY AND ALL REASONABLE TIMES AND
INTERVALS AS THE COLLATERAL AGENT MAY REQUEST. UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT AND AT THE

 

9

--------------------------------------------------------------------------------


 


REQUEST OF THE COLLATERAL AGENT, SUCH ASSIGNOR SHALL, AT ITS OWN COST AND
EXPENSE, DELIVER ALL TANGIBLE EVIDENCE OF ITS RECEIVABLES AND CONTRACT RIGHTS
(INCLUDING, WITHOUT LIMITATION, ALL DOCUMENTS EVIDENCING THE RECEIVABLES AND ALL
CONTRACTS) AND SUCH BOOKS AND RECORDS TO THE COLLATERAL AGENT OR TO ITS
REPRESENTATIVES (COPIES OF WHICH EVIDENCE AND BOOKS AND RECORDS MAY BE RETAINED
BY SUCH ASSIGNOR). IN ADDITION, IF THE COLLATERAL AGENT SO DIRECTS, SUCH
ASSIGNOR SHALL LEGEND, IN FORM AND MANNER SATISFACTORY TO THE COLLATERAL AGENT,
THE RECEIVABLES AND THE CONTRACTS, AS WELL AS BOOKS, RECORDS AND DOCUMENTS OF
SUCH ASSIGNOR EVIDENCING OR PERTAINING TO SUCH RECEIVABLES AND CONTRACTS WITH AN
APPROPRIATE REFERENCE TO THE FACT THAT SUCH RECEIVABLES AND CONTRACTS HAVE BEEN
ASSIGNED TO THE COLLATERAL AGENT AND THAT THE COLLATERAL AGENT HAS A SECURITY
INTEREST THEREIN.


 


3.3.  DIRECTION TO ACCOUNT DEBTORS; CONTRACTING PARTIES; ETC.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AND IF THE
COLLATERAL AGENT SO DIRECTS ANY ASSIGNOR, SUCH ASSIGNOR AGREES (X) TO CAUSE ALL
PAYMENTS ON ACCOUNT OF THE RECEIVABLES, CHATTEL PAPER, INSTRUMENTS AND CONTRACTS
TO BE MADE DIRECTLY TO A LOCKBOX OR BLOCKED ACCOUNT SUBJECT TO A TRI-PARTY
AGREEMENT PURSUANT TO SECTION 2.9 OF THE BANK CREDIT AGREEMENT OR TO SUCH CASH
COLLATERAL ACCOUNT OR OTHER ACCOUNT AS COLLATERAL AGENT SHALL REQUIRE, (Y) THAT
THE COLLATERAL AGENT MAY, AT ITS OPTION, DIRECTLY NOTIFY THE OBLIGORS WITH
RESPECT TO ANY RECEIVABLES AND/OR UNDER ANY CONTRACTS TO MAKE PAYMENTS WITH
RESPECT THERETO AS PROVIDED IN PRECEDING CLAUSE (X), AND (Z) THAT THE COLLATERAL
AGENT MAY ENFORCE COLLECTION OF ANY SUCH RECEIVABLES, CHATTEL PAPER, INSTRUMENTS
AND CONTRACTS AND MAY ADJUST, SETTLE OR COMPROMISE THE AMOUNT OF PAYMENT
THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH ASSIGNOR. UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE TO
OR ASSENT BY ANY ASSIGNOR, THE COLLATERAL AGENT MAY APPLY ANY OR ALL AMOUNTS
THEN IN, OR THEREAFTER DEPOSITED IN, ANY SUCH ACCOUNT IN THE MANNER PROVIDED IN
SECTION 9.4 HEREOF. THE COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) OF
COLLECTION, WHETHER INCURRED BY THE ASSIGNOR OR THE COLLATERAL AGENT, SHALL BE
BORNE BY SUCH ASSIGNOR.


 


3.4.  MODIFICATION OF TERMS; ETC.  NO ASSIGNOR SHALL RESCIND OR CANCEL ANY
INDEBTEDNESS EVIDENCED BY ANY RECEIVABLE, CHATTEL PAPER OR INSTRUMENT, OR MODIFY
ANY TERM THEREOF OR MAKE ANY ADJUSTMENT WITH RESPECT THERETO, OR EXTEND OR RENEW
THE SAME, OR COMPROMISE OR SETTLE ANY MATERIAL DISPUTE, CLAIM, SUIT OR LEGAL
PROCEEDING RELATING THERETO, OR SELL ANY RECEIVABLE, CHATTEL PAPER OR
INSTRUMENT, OR INTEREST THEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COLLATERAL AGENT, EXCEPT AS PERMITTED BY SECTION 3.5 HEREOF. NO ASSIGNOR SHALL
RESCIND OR CANCEL ANY INDEBTEDNESS EVIDENCED BY ANY CONTRACT, OR MODIFY ANY TERM
THEREOF OR MAKE ANY ADJUSTMENT WITH RESPECT THERETO, OR EXTEND OR RENEW THE
SAME, OR COMPROMISE OR SETTLE ANY MATERIAL DISPUTE, CLAIM, SUIT OR LEGAL
PROCEEDING RELATING THERETO, OR SELL ANY CONTRACT, OR INTEREST THEREIN, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, EXCEPT (I) AS PERMITTED BY
SECTION 3.5 HEREOF AND (II) TO THE EXTENT THAT THE AGGREGATE COST TO HOLDINGS
AND ITS SUBSIDIARIES OF ANY SUCH RESCISSION, CANCELLATION, MODIFICATION,
ADJUSTMENT, EXTENSION, COMPROMISE, SETTLEMENT OR SALE IS NOT REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT. EACH ASSIGNOR WILL DULY FULFILL ALL MATERIAL
OBLIGATIONS ON ITS PART TO BE FULFILLED UNDER OR IN CONNECTION WITH THE
RECEIVABLES AND CONTRACTS, AND NO ASSIGNOR WILL DO ANYTHING TO IMPAIR IN ANY
MATERIAL RESPECT THE RIGHTS OF THE COLLATERAL AGENT IN THE RECEIVABLES, EXCEPT
AS PERMITTED BY SECTION 3.5 HEREOF.


 


3.5.  COLLECTION.  EACH ASSIGNOR SHALL USE REASONABLE EFFORTS TO ENDEAVOR TO
CAUSE TO BE COLLECTED FROM THE ACCOUNT DEBTOR NAMED IN EACH OF ITS RECEIVABLES
OR CHATTEL PAPER OR OBLIGOR

 

10

--------------------------------------------------------------------------------


 


UNDER ANY CONTRACT OR INSTRUMENT, AS AND WHEN DUE (INCLUDING, WITHOUT
LIMITATION, AMOUNTS, SERVICES OR PRODUCTS WHICH ARE DELINQUENT, SUCH AMOUNTS,
SERVICES OR PRODUCTS TO BE COLLECTED IN ACCORDANCE WITH GENERALLY ACCEPTED
LAWFUL COLLECTION PROCEDURES) ANY AND ALL AMOUNTS, SERVICES OR PRODUCTS OWING
UNDER OR ON ACCOUNT OF SUCH RECEIVABLE, CHATTEL PAPER, INSTRUMENT OR CONTRACT,
AND APPLY FORTHWITH UPON RECEIPT THEREOF ALL SUCH AMOUNTS, SERVICES OR PRODUCTS
AS ARE SO COLLECTED TO THE OUTSTANDING BALANCE OF SUCH RECEIVABLE, CHATTEL PAPER
OR INSTRUMENT OR UNDER SUCH CONTRACT, EXCEPT THAT, PRIOR TO THE OCCURRENCE OF AN
EVENT OF DEFAULT, ANY ASSIGNOR MAY ALLOW IN THE ORDINARY COURSE OF BUSINESS AS
ADJUSTMENTS TO AMOUNTS, SERVICES OR PRODUCTS OWING UNDER ITS RECEIVABLES,
CHATTEL PAPER, INSTRUMENTS AND CONTRACTS (I) AN EXTENSION OR RENEWAL OF THE TIME
OR TIMES OF PAYMENT OR EXCHANGE, OR SETTLEMENT FOR LESS THAN THE TOTAL UNPAID
BALANCE, WHICH SUCH ASSIGNOR FINDS APPROPRIATE IN ACCORDANCE WITH REASONABLE
BUSINESS JUDGMENT AND (II) A REFUND OR CREDIT DUE AS A RESULT OF RETURNED OR
DAMAGED MERCHANDISE OR IMPROPERLY PERFORMED SERVICES. THE COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) OF COLLECTION, WHETHER INCURRED
BY AN ASSIGNOR OR THE COLLATERAL AGENT, SHALL BE BORNE BY THE RELEVANT ASSIGNOR.


 


3.6.  INSTRUMENTS.  IF ANY ASSIGNOR OWNS OR ACQUIRES ANY INSTRUMENT CONSTITUTING
COLLATERAL (OTHER THAN CHECKS AND OTHER PAYMENT INSTRUMENTS RECEIVED AND
COLLECTED IN THE ORDINARY COURSE OF BUSINESS), SUCH ASSIGNOR WILL WITHIN 10 DAYS
FOLLOWING SUCH ACQUISITION IF EITHER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR SUCH INSTRUMENT HAS A STATED PRINCIPAL AMOUNT IN EXCESS OF
$100,000 NOTIFY THE COLLATERAL AGENT THEREOF, AND, UPON REQUEST BY THE
COLLATERAL AGENT, WILL PROMPTLY DELIVER SUCH COLLATERAL TO THE COLLATERAL AGENT
APPROPRIATELY ENDORSED TO THE ORDER OF THE COLLATERAL AGENT AS FURTHER SECURITY
HEREUNDER.  IN ADDITION, IF THE COLLATERAL AGENT SO DIRECTS, SUCH ASSIGNOR SHALL
LEGEND, IN FORM AND MANNER SATISFACTORY TO THE COLLATERAL AGENT, THE INSTRUMENTS
WITH AN APPROPRIATE REFERENCE TO THE FACT THAT SUCH INSTRUMENTS HAVE BEEN
ASSIGNED TO THE COLLATERAL AGENT AND THAT THE COLLATERAL AGENT HAS A SECURITY
INTEREST THEREIN.


 


3.7.  COMMERCIAL TORT CLAIMS.  ALL COMMERCIAL TORT CLAIMS OF EACH ASSIGNOR IN
EXISTENCE THE SECOND RESTATEMENT EFFECTIVE DATE ARE DESCRIBED IN ANNEX E HERETO.
UPON THE WRITTEN REQUEST OF THE COLLATERAL AGENT, EACH ASSIGNOR SHALL PROMPTLY
FURNISH TO THE COLLATERAL AGENT AN UPDATE OF ANNEX E HERETO, AND IF REQUESTED BY
THE COLLATERAL AGENT, THE RESPECTIVE ASSIGNOR SHALL GRANT TO THE COLLATERAL
AGENT A SECURITY INTEREST IN ANY COMMERCIAL TORT CLAIM SET FORTH ON SUCH UPDATED
ANNEX E AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, IN A
WRITING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT.


 


3.8.  CHATTEL PAPER. UPON THE WRITTEN REQUEST OF THE COLLATERAL AGENT MADE AT
ANY TIME OR FROM TIME TO TIME, EACH ASSIGNOR SHALL PROMPTLY FURNISH TO THE
COLLATERAL AGENT A LIST OF ALL ELECTRONIC CHATTEL PAPER HELD OR OWNED BY SUCH
ASSIGNOR. FURTHERMORE, IF REQUESTED BY THE COLLATERAL AGENT, EACH ASSIGNOR SHALL
PROMPTLY TAKE ALL ACTIONS WHICH ARE REASONABLY PRACTICABLE SO THAT THE
COLLATERAL AGENT HAS “CONTROL” OF (I) ALL ELECTRONIC CHATTEL PAPER IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 9-105 OF THE UCC AND (II) ALL “TRANSFERABLE
RECORDS” AS DEFINED IN EACH OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT AND THE
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT. EACH ASSIGNOR WILL
PROMPTLY (AND IN ANY EVENT WITHIN 10 DAYS) FOLLOWING ANY REQUEST BY THE
COLLATERAL AGENT, DELIVER ALL OF ITS TANGIBLE CHATTEL PAPER TO THE COLLATERAL
AGENT.  IN ADDITION, IF THE COLLATERAL AGENT SO DIRECTS, SUCH ASSIGNOR SHALL
LEGEND, IN FORM AND MANNER SATISFACTORY TO THE COLLATERAL AGENT, THE CHATTEL
PAPER WITH AN APPROPRIATE

 

11

--------------------------------------------------------------------------------


 


REFERENCE TO THE FACT THAT SUCH INSTRUMENTS HAVE BEEN ASSIGNED TO THE COLLATERAL
AGENT AND THAT THE COLLATERAL AGENT HAS A SECURITY INTEREST THEREIN.


 


3.9.  LETTERS OF CREDIT.  EACH ASSIGNOR THAT IS OR BECOMES THE BENEFICIARY OF A
LETTER OF CREDIT SHALL, WITHIN FIVE (5) DAYS AFTER THE WRITTEN REQUEST OF THE
COLLATERAL AGENT, ENTER INTO A TRI-PARTY AGREEMENT WITH COLLATERAL AGENT AND THE
ISSUER AND/OR CONFIRMATION BANK WITH RESPECT TO LETTER-OF-CREDIT RIGHTS
ASSIGNING SUCH LETTER-OF-CREDIT RIGHTS TO COLLATERAL AGENT AND DIRECTING ALL
PAYMENTS THEREUNDER TO A LOCKBOX OR BLOCKED ACCOUNT SUBJECT TO A TRI-PARTY
AGREEMENT PURSUANT TO SECTION 2.9 OF THE BANK CREDIT AGREEMENT, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO COLLATERAL AGENT.


 


3.10.  FURTHER ACTIONS AND AGREEMENTS.


 


(A)   EACH ASSIGNOR WILL, AT ITS OWN EXPENSE, MAKE, EXECUTE, ENDORSE,
ACKNOWLEDGE, FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO TIME SUCH
VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS, CONVEYANCES, FINANCING
STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES, REPORTS AND
OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING TO ITS
RECEIVABLES, CONTRACTS, INSTRUMENTS, CHATTEL PAPER AND OTHER PROPERTY OR RIGHTS
COVERED BY THE SECURITY INTEREST HEREBY GRANTED, AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST TO PRESERVE AND PROTECT ITS SECURITY INTEREST IN THE
COLLATERAL.


 


(B)   ASSIGNOR ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING
STATEMENT OR AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING
STATEMENT FILED BY, OR IN FAVOR OF, COLLATERAL AGENT WITHOUT THE PRIOR WRITTEN
CONSENT OF COLLATERAL AGENT AND AGREES THAT IT WILL NOT DO SO WITHOUT THE PRIOR
WRITTEN CONSENT OF COLLATERAL AGENT, SUBJECT TO ASSIGNORS’ RIGHTS UNDER SECTION
9-509(D)(2) OF THE UCC.


 


ARTICLE IV

 


SPECIAL PROVISIONS CONCERNING TRADEMARKS

 


4.1.  ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH ASSIGNOR REPRESENTS AND
WARRANTS THAT AS OF THE SECOND RESTATEMENT EFFECTIVE DATE IT IS THE TRUE,
LAWFUL, SOLE AND EXCLUSIVE OWNER OF OR OTHERWISE HAS THE RIGHT TO USE THE MARKS
AND DOMAIN NAMES LISTED IN ANNEX F HERETO FOR SUCH ASSIGNOR AND THAT SAID LISTED
MARKS AND DOMAIN NAMES INCLUDE ALL THE UNITED STATES MARKS OR APPLICATIONS FOR
UNITED STATES MARKS REGISTERED IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
AND ALL DOMAIN NAMES THAT SUCH ASSIGNOR PRESENTLY OWNS OR USES IN CONNECTION
WITH ITS BUSINESS AS OF THE SECOND RESTATEMENT EFFECTIVE DATE. EACH ASSIGNOR
REPRESENTS AND WARRANTS THAT IT OWNS OR OTHERWISE HAS THE RIGHT TO USE ALL
MATERIAL MARKS AND DOMAIN NAMES THAT IT USES. EACH ASSIGNOR FURTHER WARRANTS
THAT IT HAS NO KNOWLEDGE, AS OF THE SECOND RESTATEMENT EFFECTIVE DATE, OF ANY
MATERIAL THIRD PARTY CLAIM THAT ANY ASPECT OF SUCH ASSIGNOR’S PRESENT OR
CONTEMPLATED BUSINESS OPERATIONS INFRINGES OR WILL INFRINGE ANY RIGHTS IN ANY
TRADEMARK, SERVICE MARK OR TRADE NAME OF ANY OTHER PERSON. EACH ASSIGNOR
REPRESENTS AND WARRANTS THAT AS OF THE SECOND RESTATEMENT EFFECTIVE DATE IT IS
THE BENEFICIAL AND RECORD OWNER OF ALL UNITED STATES TRADEMARK REGISTRATIONS AND
APPLICATIONS AND DOMAIN NAME REGISTRATIONS LISTED IN ANNEX F HERETO FOR SUCH
ASSIGNOR AND THAT AS OF THE SECOND RESTATEMENT EFFECTIVE DATE, OTHER THAN AS SET
FORTH ON ANNEX F HERETO, SAID REGISTRATIONS ARE VALID, SUBSISTING AND HAVE NOT
BEEN

 

12

--------------------------------------------------------------------------------


 


CANCELED AND THAT SUCH ASSIGNOR IS NOT AWARE OF ANY MATERIAL THIRD PARTY CLAIM
THAT ANY OF SAID REGISTRATIONS IS INVALID OR UNENFORCEABLE. EACH ASSIGNOR HEREBY
GRANTS TO THE COLLATERAL AGENT AN ABSOLUTE POWER OF ATTORNEY TO SIGN, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY DOCUMENT WHICH
MAY BE REQUIRED BY THE UNITED STATES PATENT AND TRADEMARK OFFICE OR SECRETARY OF
STATE OR EQUIVALENT GOVERNMENTAL AGENCY OF ANY STATE OF THE UNITED STATES OR ANY
FOREIGN JURISDICTION IN ORDER TO EFFECT AN ABSOLUTE ASSIGNMENT OF ALL RIGHT,
TITLE AND INTEREST IN EACH MARK AND/OR DOMAIN NAME, AND RECORD THE SAME AND UPON
REQUEST BY COLLATERAL AGENT EACH ASSIGNOR AGREES TO EXECUTE AND DELIVER A POWER
OF ATTORNEY IN THE FORM OF EXHIBIT 4.1 HERETO.


 


4.2.  LICENSES AND AGREEMENTS.  EACH ASSIGNOR HEREBY AGREES NOT TO DIVEST ITSELF
OF ANY RIGHT UNDER ANY MARK OR DOMAIN NAME THAT IS MATERIAL TO THE BUSINESS OF
SUCH ASSIGNOR ABSENT PRIOR WRITTEN APPROVAL OF THE COLLATERAL AGENT, EXCEPT AS
OTHERWISE PERMITTED BY THE SECURED DEBT AGREEMENTS.


 


4.3.  INFRINGEMENTS.  EACH ASSIGNOR AGREES, PROMPTLY UPON LEARNING THEREOF, TO
NOTIFY THE COLLATERAL AGENT IN WRITING OF THE NAME AND ADDRESS OF, AND TO
FURNISH SUCH PERTINENT INFORMATION THAT IS AVAILABLE TO SUCH ASSIGNOR WITH
RESPECT TO, (I) ANY PARTY WHO SUCH ASSIGNOR BELIEVES IS INFRINGING OR DILUTING
OR OTHERWISE VIOLATING IN ANY MATERIAL RESPECT ANY OF SUCH ASSIGNOR’S RIGHTS IN
AND TO ANY MARK OR DOMAIN NAME, OR (II) ANY PARTY CLAIMING THAT SUCH ASSIGNOR’S
USE OF ANY MARK OR DOMAIN NAME VIOLATES IN ANY MATERIAL RESPECT ANY PROPERTY
RIGHT OF THAT PARTY. EACH ASSIGNOR FURTHER AGREES, UNLESS OTHERWISE AGREED BY
THE COLLATERAL AGENT, TO PROSECUTE, IN ACCORDANCE WITH REASONABLE BUSINESS
PRACTICES, ANY PERSON INFRINGING ANY MARK OR DOMAIN NAME.


 


4.4.  PRESERVATION OF MARKS.  EACH ASSIGNOR AGREES TO USE ITS MARKS AND DOMAIN
NAMES IN INTERSTATE OR FOREIGN COMMERCE, AS THE CASE MAY BE, DURING THE TIME IN
WHICH THIS AGREEMENT IS IN EFFECT SUFFICIENTLY TO PRESERVE SUCH MARKS AS VALID
AND SUBSISTING TRADEMARKS OR SERVICE MARKS UNDER THE LAWS OF THE UNITED STATES
OR THE RELEVANT FOREIGN JURISDICTION; PROVIDED THAT NO ASSIGNOR SHALL BE
OBLIGATED TO PRESERVE ANY MARK WHILE NO EVENT OF DEFAULT IS CONTINUING TO THE
EXTENT THE ASSIGNOR DETERMINES, IN ITS REASONABLE BUSINESS JUDGMENT, THAT THE
PRESERVATION OF SUCH MARK IS NO LONGER DESIRABLE IN THE CONDUCT OF ITS BUSINESS.


 


4.5.  MAINTENANCE OF REGISTRATION.  EACH ASSIGNOR SHALL, AT ITS OWN EXPENSE AND
IN ACCORDANCE WITH REASONABLE BUSINESS PRACTICES, PROCESS ALL DOCUMENTS REQUIRED
TO MAINTAIN TRADEMARK REGISTRATIONS, INCLUDING, BUT NOT LIMITED TO, AFFIDAVITS
OF CONTINUED USE AND APPLICATIONS FOR RENEWALS OF REGISTRATION IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE (OR ANY EQUIVALENT GOVERNMENT AGENCY OR
OFFICE IN ANY FOREIGN JURISDICTION) FOR ALL OF ITS MATERIAL REGISTERED MARKS,
AND SHALL PAY ALL FEES AND DISBURSEMENTS IN CONNECTION THEREWITH AND SHALL NOT
ABANDON ANY SUCH FILING OF AFFIDAVIT OF USE OR ANY SUCH APPLICATION OF RENEWAL
PRIOR TO THE EXHAUSTION OF ALL ADMINISTRATIVE AND JUDICIAL REMEDIES WITHOUT
PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT; PROVIDED THAT NO ASSIGNOR SHALL
BE OBLIGATED TO PRESERVE ANY MARK TO THE EXTENT SUCH ASSIGNOR DETERMINES, IN ITS
REASONABLE BUSINESS JUDGMENT, THAT THE PRESERVATION OF SUCH MARK IS NO LONGER
DESIRABLE IN THE CONDUCT OF ITS BUSINESS.


 


4.6.  FUTURE REGISTERED MARKS. IF ANY REGISTRATION FOR ANY MARK THAT IS MATERIAL
TO ITS BUSINESS ISSUES HEREAFTER TO ANY ASSIGNOR AS A RESULT OF ANY APPLICATION
NOW OR HEREAFTER PENDING

 

13

--------------------------------------------------------------------------------


 


BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE, OR ANY DOMAIN NAME IS
REGISTERED BY AN ASSIGNOR, WITHIN 30 DAYS OF RECEIPT OF SUCH CERTIFICATE OR
SIMILAR INDICIA OF OWNERSHIP, SUCH ASSIGNOR SHALL DELIVER TO THE COLLATERAL
AGENT A COPY OF SUCH CERTIFICATE, AND AN ASSIGNMENT FOR SECURITY IN SUCH MARK
AND/OR DOMAIN NAME, TO THE COLLATERAL AGENT AND AT THE EXPENSE OF SUCH ASSIGNOR,
CONFIRMING THE ASSIGNMENT FOR SECURITY IN SUCH MARK AND/OR DOMAIN NAME TO THE
COLLATERAL AGENT HEREUNDER, THE FORM OF SUCH SECURITY TO BE SUBSTANTIALLY IN THE
FORM OF ANNEX I HERETO OR IN SUCH OTHER FORM AS MAY BE REASONABLY SATISFACTORY
TO THE COLLATERAL AGENT.

 


4.7.  REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE
COLLATERAL AGENT MAY, BY WRITTEN NOTICE TO THE RELEVANT ASSIGNOR, TAKE ANY OR
ALL OF THE FOLLOWING ACTIONS: (I) DECLARE THE ENTIRE RIGHT, TITLE AND INTEREST
OF SUCH ASSIGNOR IN AND TO EACH OF THE MARKS AND DOMAIN NAMES, TOGETHER WITH ALL
TRADEMARK RIGHTS AND RIGHTS OF PROTECTION TO THE SAME AND THE GOODWILL OF SUCH
ASSIGNOR’S BUSINESS SYMBOLIZED BY SAID MARKS AND THE RIGHT TO RECOVER FOR PAST
INFRINGEMENTS THEREOF, VESTED IN THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED CREDITORS, IN WHICH EVENT SUCH RIGHTS, TITLE AND INTEREST SHALL
IMMEDIATELY VEST, IN THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
CREDITORS, AND THE COLLATERAL AGENT SHALL BE ENTITLED TO EXERCISE THE POWER OF
ATTORNEY REFERRED TO IN OR DELIVERED PURSUANT TO SECTION 4.1 HEREOF TO EXECUTE,
CAUSE TO BE ACKNOWLEDGED AND NOTARIZED AND TO RECORD SAID ABSOLUTE ASSIGNMENT
WITH THE APPLICABLE AGENCY; (II) TAKE AND USE OR SELL THE MARKS OR DOMAIN NAMES
AND THE GOODWILL OF SUCH ASSIGNOR’S BUSINESS SYMBOLIZED BY THE MARKS OR DOMAIN
NAMES AND THE RIGHT TO CARRY ON THE BUSINESS AND USE THE ASSETS OF SUCH ASSIGNOR
IN CONNECTION WITH WHICH THE MARKS OR DOMAIN NAMES HAVE BEEN USED; AND (III)
DIRECT SUCH ASSIGNOR TO REFRAIN, IN WHICH EVENT SUCH ASSIGNOR SHALL REFRAIN,
FROM USING THE MARKS OR DOMAIN NAMES IN ANY MANNER WHATSOEVER, DIRECTLY OR
INDIRECTLY, AND, IF REQUESTED BY THE COLLATERAL AGENT, CHANGE SUCH ASSIGNOR’S
CORPORATE NAME TO ELIMINATE THEREFROM ANY USE OF ANY MARK OR DOMAIN NAME AND
EXECUTE SUCH OTHER AND FURTHER DOCUMENTS THAT THE COLLATERAL AGENT MAY REQUEST
TO FURTHER CONFIRM THIS AND TO TRANSFER OWNERSHIP OF THE MARKS OR DOMAIN NAMES
AND REGISTRATIONS AND ANY PENDING TRADEMARK APPLICATIONS THEREFOR IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE OR APPLICABLE DOMAIN NAME REGISTRAR (OR, IN
EACH CASE, ANY EQUIVALENT GOVERNMENT AGENCY OR OFFICE IN ANY FOREIGN
JURISDICTION) TO THE COLLATERAL AGENT.

 


ARTICLE V

 


SPECIAL PROVISIONS CONCERNING PATENTS,
COPYRIGHTS AND TRADE SECRETS

 


5.1.  ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH ASSIGNOR REPRESENTS AND
WARRANTS THAT AS OF THE SECOND RESTATEMENT EFFECTIVE DATE, IT IS THE TRUE AND
LAWFUL EXCLUSIVE OWNER OF OR OTHERWISE HAS THE RIGHT TO USE ALL RIGHTS IN (I)
ALL TRADE SECRETS AND PROPRIETARY INFORMATION NECESSARY TO OPERATE THE BUSINESS
OF SUCH ASSIGNOR (THE “TRADE SECRET RIGHTS”), (II) THE PATENTS LISTED IN ANNEX G
HERETO FOR SUCH ASSIGNOR AND THAT SAID PATENTS CONSTITUTE ALL THE PATENTS AND
APPLICATIONS FOR PATENTS THAT SUCH ASSIGNOR NOW OWNS AND THAT AS OF THE SECOND
RESTATEMENT EFFECTIVE DATE ARE NECESSARY IN THE CONDUCT OF THE BUSINESS OF SUCH
ASSIGNOR AS CURRENTLY CONDUCTED AND (III) THE COPYRIGHTS LISTED IN ANNEX H
HERETO FOR SUCH ASSIGNOR AND THAT SAID COPYRIGHTS CONSTITUTE ALL THE UNITED
STATES COPYRIGHTS REGISTERED WITH THE UNITED STATES COPYRIGHT OFFICE AND
APPLICATIONS FOR UNITED STATES COPYRIGHTS THAT SUCH ASSIGNOR OWNS AS OF THE

 

14

--------------------------------------------------------------------------------


 


SECOND RESTATEMENT EFFECTIVE DATE AND THAT ARE NECESSARY IN THE CONDUCT OF THE
BUSINESS OF SUCH ASSIGNOR AS CURRENTLY CONDUCTED. EACH ASSIGNOR FURTHER
REPRESENTS AND WARRANTS THAT IT HAS THE EXCLUSIVE RIGHT TO USE AND PRACTICE
UNDER ALL PATENTS AND COPYRIGHTS THAT IT OWNS AND HAS THE EXCLUSIVE RIGHT TO
EXCLUDE OTHERS FROM USING OR PRACTICING UNDER ANY PATENTS IT OWNS, EXCEPT AS
OTHERWISE PERMITTED BY THE SECURED DEBT AGREEMENTS. EACH ASSIGNOR FURTHER
WARRANTS THAT, AS OF THE SECOND RESTATEMENT EFFECTIVE DATE, IT HAS NO KNOWLEDGE
OF ANY MATERIAL THIRD PARTY CLAIM THAT ANY ASPECT OF SUCH ASSIGNOR’S PRESENT OR
CONTEMPLATED BUSINESS OPERATIONS INFRINGES OR WILL INFRINGE ANY RIGHTS IN ANY
PATENT OR COPYRIGHT OR SUCH ASSIGNOR HAS MISAPPROPRIATED ANY TRADE SECRET OR
PROPRIETARY INFORMATION. EACH ASSIGNOR HEREBY GRANTS TO THE COLLATERAL AGENT AN
ABSOLUTE POWER OF ATTORNEY TO SIGN, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, ANY DOCUMENT WHICH MAY BE REQUIRED BY THE
UNITED STATES PATENT AND TRADEMARK OFFICE (OR EQUIVALENT GOVERNMENTAL AGENCY IN
ANY FOREIGN JURISDICTION) OR THE UNITED STATES COPYRIGHT OFFICE (OR EQUIVALENT
GOVERNMENTAL AGENCY IN ANY FOREIGN JURISDICTION) IN ORDER TO EFFECT AN ABSOLUTE
ASSIGNMENT OF ALL RIGHT, TITLE AND INTEREST IN EACH PATENT AND COPYRIGHT, AND TO
RECORD THE SAME AND UPON REQUEST BY COLLATERAL AGENT EACH ASSIGNOR AGREES TO
EXECUTE AND DELIVER A POWER OF ATTORNEY IN THE FORM OF EXHIBIT 4.1 HERETO.


 


5.2.  LICENSES AND ASSIGNMENTS.  EACH ASSIGNOR HEREBY AGREES NOT TO DIVEST
ITSELF OF ANY RIGHT UNDER ANY PATENT OR COPYRIGHT THAT IS MATERIAL TO THE
BUSINESS OF SUCH ASSIGNOR ABSENT PRIOR WRITTEN APPROVAL OF THE COLLATERAL AGENT,
EXCEPT AS OTHERWISE PERMITTED BY THE SECURED DEBT AGREEMENTS.


 


5.3.  INFRINGEMENTS.  EACH ASSIGNOR AGREES, PROMPTLY UPON LEARNING THEREOF, TO
FURNISH THE COLLATERAL AGENT IN WRITING WITH ALL PERTINENT INFORMATION KNOWN AND
AVAILABLE TO SUCH ASSIGNOR WITH RESPECT TO INFRINGEMENT, CONTRIBUTING
INFRINGEMENT OR ACTIVE INDUCEMENT TO INFRINGE IN ANY MATERIAL RESPECT IN ANY
PATENT OR COPYRIGHT OR TO ANY CLAIM THAT THE PRACTICE OF ANY PATENT OR THE USE
OF ANY COPYRIGHT VIOLATES IN ANY MATERIAL RESPECT ANY PROPERTY RIGHT OF A THIRD
PARTY, OR WITH RESPECT TO ANY MISAPPROPRIATION OF ANY TRADE SECRET RIGHT OR ANY
CLAIM THAT THE PRACTICE OF ANY TRADE SECRET RIGHT VIOLATES IN ANY MATERIAL
RESPECT ANY PROPERTY RIGHT OF A THIRD PARTY. EACH ASSIGNOR FURTHER AGREES,
ABSENT DIRECTION OF THE COLLATERAL AGENT TO THE CONTRARY, TO PROSECUTE, IN
ACCORDANCE WITH REASONABLE BUSINESS PRACTICES, ANY PERSON INFRINGING IN ANY
MATERIAL RESPECT ANY PATENT OR COPYRIGHT OR ANY PERSON MISAPPROPRIATING IN ANY
MATERIAL RESPECT ANY TRADE SECRET RIGHT.


 


5.4.  MAINTENANCE OF PATENTS AND COPYRIGHTS.  AT ITS OWN EXPENSE, EACH ASSIGNOR
SHALL MAKE TIMELY PAYMENT OF ALL POST-ISSUANCE FEES REQUIRED PURSUANT TO 35
U.S.C. SECTION 41 AND ANY FOREIGN EQUIVALENT THEREOF TO MAINTAIN IN FORCE RIGHTS
UNDER EACH PATENT, AND TO APPLY AS PERMITTED PURSUANT TO APPLICABLE LAW FOR ANY
RENEWAL OF EACH COPYRIGHT ABSENT PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT;
PROVIDED, THAT, NO ASSIGNOR SHALL BE OBLIGATED WHILE NO EVENT OF DEFAULT IS
CONTINUING TO PAY ANY SUCH FEES OR APPLY FOR ANY SUCH RENEWAL TO THE EXTENT THAT
SUCH ASSIGNOR DETERMINES, IN ITS REASONABLE BUSINESS JUDGMENT, THAT THE
PRESERVATION OF SUCH PATENT OR COPYRIGHT IS NO LONGER DESIRABLE IN THE CONDUCT
OF ITS BUSINESS.


 


5.5.  PROSECUTION OF PATENT OR COPYRIGHT APPLICATION.  AT ITS OWN EXPENSE, EACH
ASSIGNOR SHALL PROSECUTE, IN ACCORDANCE WITH REASONABLE BUSINESS PRACTICES, ALL
APPLICATIONS FOR (I) PATENTS LISTED IN ANNEX G HERETO AND (II) COPYRIGHTS LISTED
IN ANNEX H HERETO, IN EACH CASE FOR SUCH ASSIGNOR, AND SHALL NOT ABANDON ANY
SUCH APPLICATION PRIOR TO EXHAUSTION OF ALL

 

15

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AND JUDICIAL REMEDIES (OTHER THAN APPLICATIONS DEEMED BY SUCH
ASSIGNOR TO BE NO LONGER PRUDENT TO PURSUE), ABSENT WRITTEN CONSENT OF THE
COLLATERAL AGENT.


 


5.6.  OTHER PATENTS AND COPYRIGHTS.  WITHIN 30 DAYS OF THE ACQUISITION OR
ISSUANCE OF A PATENT, REGISTRATION OF A COPYRIGHT, OR ACQUISITION OF A
REGISTERED COPYRIGHT, OR OF FILING OF AN APPLICATION FOR A PATENT OR COPYRIGHT,
THAT IS IN EACH CASE MATERIAL TO ITS BUSINESS, THE RELEVANT ASSIGNOR SHALL
DELIVER TO THE COLLATERAL AGENT A COPY OF SAID COPYRIGHT REGISTRATION OR PATENT
OR CERTIFICATE OR REGISTRATION OF, OR APPLICATION THEREFOR, AS THE CASE MAY BE,
WITH AN ASSIGNMENT FOR SECURITY AS TO SUCH PATENT OR COPYRIGHT, AS THE CASE MAY
BE, TO THE COLLATERAL AGENT AND AT THE EXPENSE OF SUCH ASSIGNOR, CONFIRMING THE
ASSIGNMENT FOR SECURITY, THE FORM OF SUCH ASSIGNMENT FOR SECURITY TO BE
SUBSTANTIALLY IN THE FORM OF ANNEX J OR K HERETO, AS APPROPRIATE, OR IN SUCH
OTHER FORM AS MAY BE SATISFACTORY TO THE COLLATERAL AGENT.


 


5.7.  REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE
COLLATERAL AGENT MAY, BY WRITTEN NOTICE TO THE RELEVANT ASSIGNOR, TAKE ANY OR
ALL OF THE FOLLOWING ACTIONS: (I) DECLARE THE ENTIRE RIGHT, TITLE, AND INTEREST
OF SUCH ASSIGNOR IN EACH OF THE PATENTS AND COPYRIGHTS VESTED IN THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED CREDITORS, IN WHICH EVENT SUCH RIGHT,
TITLE, AND INTEREST SHALL IMMEDIATELY VEST IN THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED CREDITORS, IN WHICH CASE THE COLLATERAL AGENT SHALL BE
ENTITLED TO EXERCISE THE POWER OF ATTORNEY REFERRED TO IN OR DELIVERED PURSUANT
TO SECTION 5.1 HEREOF TO EXECUTE, CAUSE TO BE ACKNOWLEDGED AND NOTARIZED AND TO
RECORD SAID ABSOLUTE ASSIGNMENT WITH THE APPLICABLE AGENCY; (II) TAKE AND
PRACTICE OR SELL THE PATENTS, COPYRIGHTS AND TRADE SECRET RIGHTS; AND (III)
DIRECT SUCH ASSIGNOR TO REFRAIN, IN WHICH EVENT SUCH ASSIGNOR SHALL REFRAIN,
FROM PRACTICING THE PATENTS AND USING THE COPYRIGHTS AND/OR TRADE SECRET RIGHTS
DIRECTLY OR INDIRECTLY, AND SUCH ASSIGNOR SHALL EXECUTE SUCH OTHER AND FURTHER
DOCUMENTS AS THE COLLATERAL AGENT MAY REQUEST FURTHER TO CONFIRM THIS AND TO
TRANSFER OWNERSHIP OF THE PATENTS, COPYRIGHTS AND TRADE SECRET RIGHTS TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED CREDITORS.


 


ARTICLE VI

 


SPECIAL PROVISIONS CONCERNING
MATERIAL TRACTOR TRAILERS


 


6.1.  ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH ASSIGNOR REPRESENTS AND
WARRANTS THAT, AS OF THE SECOND RESTATEMENT EFFECTIVE DATE, IT IS THE TRUE,
LAWFUL, SOLE AND EXCLUSIVE OWNER OF THE MATERIAL TRACTOR TRAILERS OF SUCH
ASSIGNOR LISTED ON ANNEX L HERETO AND THAT SAID LISTED MATERIAL TRACTOR TRAILERS
CONSTITUTE ALL OF THE MATERIAL TRACTOR TRAILERS THAT SUCH ASSIGNOR OWNS IN
CONNECTION WITH ITS BUSINESS AS OF THE SECOND RESTATEMENT EFFECTIVE DATE. EACH
ASSIGNOR REPRESENTS AND WARRANTS THAT ALL FILINGS, REGISTRATIONS AND RECORDINGS
NECESSARY OR APPROPRIATE TO PERFECT THE SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT IN THE MATERIAL TRACTOR TRAILERS LISTED ON ANNEX L AND COVERED
BY THIS AGREEMENT HAVE BEEN ACCOMPLISHED, AND SUCH SECURITY INTERESTS ARE
PERFECTED UNDER APPLICABLE LAW. EACH ASSIGNOR HEREBY GRANTS TO THE COLLATERAL
AGENT AN ABSOLUTE POWER OF ATTORNEY TO SIGN, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ANY DOCUMENT WHICH MAY BE REQUIRED BY THE
RELEVANT GOVERNMENTAL AGENCY OF ANY STATE OR PROVINCE IN ORDER TO EFFECT AN
ABSOLUTE ASSIGNMENT OF ALL RIGHT, TITLE AND INTEREST IN EACH MATERIAL TRACTOR
TRAILER, AND REGISTER THE SAME AND UPON REQUEST

 

16

--------------------------------------------------------------------------------


 


BY COLLATERAL AGENT EACH ASSIGNOR AGREES TO EXECUTE AND DELIVER A POWER OF
ATTORNEY IN THE FORM OF EXHIBIT 4.1 HERETO.


 


6.2.  MAINTENANCE OF REGISTRATION.  EACH ASSIGNOR SHALL, AT ITS OWN EXPENSE AND
IN ACCORDANCE WITH REASONABLE BUSINESS PRACTICES, PROCESS ALL DOCUMENTS REQUIRED
BY THE RELEVANT STATE AND PROVINCIAL GOVERNMENTAL AGENCIES TO MAINTAIN VEHICLE
REGISTRATIONS, FOR ALL OF ITS OWNED MATERIAL TRACTOR TRAILERS.


 


6.3.  SUBSEQUENTLY ACQUIRED MATERIAL TRACTOR TRAILERS.  WITHIN 90 DAYS FOLLOWING
THE ACQUISITION OF ANY MATERIAL TRACTOR TRAILER AFTER THE SECOND RESTATEMENT
EFFECTIVE DATE (OR SUCH LATER DATE AS THE COLLATERAL AGENT SHALL AGREE IN
WRITING IN ITS SOLE DISCRETION), THE RELEVANT ASSIGNOR SHALL, AT ITS OWN
EXPENSE, CAUSE A SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT TO BE
RECORDED ON THE CERTIFICATE OF TITLE FOR SUCH MATERIAL TRACTOR TRAILER AND CAUSE
EACH SUCH CERTIFICATE OF TITLE TO BE FILED IN THE RELEVANT JURISDICTION IN WHICH
SUCH MATERIAL TRACTOR TRAILER IS REGISTERED. EACH ASSIGNOR AGREES TO EXECUTE ALL
DOCUMENTATION REASONABLY REQUIRED TO EFFECT SUCH RECORDATIONS AND TO CAUSE THE
FILING OF RELEVANT CERTIFICATES OF TITLE WITH THE APPROPRIATE STATE OR
PROVINCIAL GOVERNMENTAL AGENCY.


 


6.4.  REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE
COLLATERAL AGENT MAY, BY WRITTEN NOTICE TO THE RELEVANT ASSIGNOR, TAKE ANY OR
ALL OF THE FOLLOWING ACTIONS: (I) DECLARE THE ENTIRE RIGHT, TITLE, AND INTEREST
OF SUCH ASSIGNOR IN EACH OF THE MATERIAL TRACTOR TRAILERS VESTED IN THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED CREDITORS, IN WHICH EVENT SUCH
RIGHT, TITLE, AND INTEREST SHALL IMMEDIATELY VEST IN THE COLLATERAL AGENT FOR
THE BENEFIT OF THE SECURED CREDITORS, IN WHICH CASE THE COLLATERAL AGENT SHALL
BE ENTITLED TO EXERCISE THE POWER OF ATTORNEY REFERRED TO IN OR DELIVERED
PURSUANT TO SECTION 6.1 HEREOF TO EXECUTE, CAUSE TO BE ACKNOWLEDGED AND
NOTARIZED AND TO RECORD SAID ABSOLUTE ASSIGNMENT WITH THE APPLICABLE AGENCY;
(II) TAKE AND USE OR SELL THE MATERIAL TRACTOR TRAILERS; AND (III) REQUEST SUCH
ASSIGNOR TO (WHEREUPON SUCH ASSIGNOR SHALL) DELIVER ALL OF THE CERTIFICATES OF
TITLE FOR EACH MATERIAL TRACTOR TRAILER OWNED BY SUCH ASSIGNOR TO THE COLLATERAL
AGENT.


 


6.5.  FURTHER ASSURANCES.  EACH ASSIGNOR WILL, AT ITS OWN EXPENSE, MAKE EXECUTE,
ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO
TIME SUCH LISTS, DESCRIPTIONS AND DESIGNATIONS OF ITS OWNED MATERIAL TRACTOR
TRAILERS (INCLUDING CERTIFICATE OF TITLE NUMBERS AND JURISDICTIONS OF
REGISTRATION OF EACH SUCH MATERIAL TRACTOR TRAILER), DOCUMENTS OF TITLE,
SCHEDULES, CONFIRMATORY ASSIGNMENTS, CONVEYANCES, FINANCING STATEMENTS, TRANSFER
ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES, REPORTS AND OTHER ASSURANCES OR
INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING TO THE MATERIAL TRACTOR
TRAILERS CONSTITUTING COLLATERAL AND OTHER PROPERTY OR RIGHTS COVERED BY THE
SECURITY INTEREST HEREBY GRANTED, WHICH THE COLLATERAL AGENT DEEMS REASONABLY
APPROPRIATE OR ADVISABLE TO PERFECT, PRESERVE OR PROTECT ITS SECURITY INTEREST
IN THE MATERIAL TRACTOR TRAILERS CONSTITUTING COLLATERAL.

 

17

--------------------------------------------------------------------------------


 


ARTICLE VII

 


SPECIAL PROVISIONS CONCERNING
MATERIAL ROLLING STOCK

 


7.1.  ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH ASSIGNOR REPRESENTS AND
WARRANTS THAT, AS OF THE SECOND AMENDMENT EFFECTIVE DATE, IT IS THE TRUE,
LAWFUL, SOLE AND EXCLUSIVE OWNER OF THE UNITS OF MATERIAL ROLLING STOCK OF SUCH
ASSIGNOR LISTED ON ANNEX M HERETO AND THAT SAID LISTED MATERIAL ROLLING STOCK
CONSTITUTE ALL OF THE MATERIAL ROLLING STOCK THAT SUCH ASSIGNOR OWNS IN
CONNECTION WITH ITS BUSINESS AS OF THE SECOND AMENDMENT EFFECTIVE DATE.  EACH
ASSIGNOR REPRESENTS AND WARRANTS THAT ALL FILINGS, REGISTRATIONS AND RECORDINGS
NECESSARY OR APPROPRIATE TO PERFECT THE SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT IN ALL OF THE UNITS OF MATERIAL ROLLING STOCK OF SUCH ASSIGNOR
LISTED ON ANNEX M HAVE BEEN ACCOMPLISHED, AND SUCH SECURITY INTERESTS ARE
PERFECTED UNDER APPLICABLE LAW.  EACH ASSIGNOR HEREBY GRANTS TO THE COLLATERAL
AGENT AN ABSOLUTE POWER OF ATTORNEY TO SIGN, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ANY DOCUMENT WHICH MAY BE REQUIRED BY THE
STB OR ANY OTHER RELEVANT GOVERNMENTAL AGENCY OF ANY JURISDICTION IN ORDER TO
EFFECT AN ABSOLUTE ASSIGNMENT OF ALL RIGHT, TITLE AND INTEREST IN EACH UNIT OF
MATERIAL ROLLING STOCK OWNED BY SUCH ASSIGNOR, AND REGISTER THE SAME AND UPON
REQUEST BY COLLATERAL AGENT EACH ASSIGNOR AGREES TO EXECUTE AND DELIVER A POWER
OF ATTORNEY IN THE FORM OF EXHIBIT 4.1 HERETO.


 


7.2.  MAINTENANCE OF OWNERSHIP.  EACH ASSIGNOR SHALL, AT ITS OWN EXPENSE AND IN
ACCORDANCE WITH REASONABLE BUSINESS PRACTICES, PROCESS ALL DOCUMENTS REQUIRED BY
THE STB AND ANY OTHER RELEVANT STATE AND PROVINCIAL GOVERNMENTAL AGENCIES TO
MAINTAIN OWNERSHIP OF ALL UNITS OF MATERIAL ROLLING STOCK OWNED BY SUCH
ASSIGNOR.


 


7.3.  SUBSEQUENTLY ACQUIRED MATERIAL ROLLING STOCK.  WITHIN 30 DAYS FOLLOWING
THE ACQUISITION OF ANY UNIT OF MATERIAL ROLLING STOCK AFTER THE SECOND AMENDMENT
EFFECTIVE DATE (OR SUCH LATER DATE AS THE COLLATERAL AGENT SHALL AGREE IN
WRITING IN ITS SOLE DISCRETION), THE RELEVANT ASSIGNOR SHALL, AT ITS OWN
EXPENSE, TAKE ALL ACTIONS NECESSARY OR, IN THE REASONABLE OPINION OF THE
COLLATERAL AGENT, DESIRABLE TO CREATE, PRESERVE, PROTECT AND PERFECT THE
SECURITY INTEREST OF THE COLLATERAL AGENT IN SUCH UNIT OF MATERIAL ROLLING STOCK
(OR INTEREST THEREIN) INTENDED TO BE GRANTED HEREBY, INCLUDING FILING THE
SECURITY INTEREST WITH THE STB PURSUANT TO (AND TO THE EXTENT REQUIRED BY) 49
U.S.C. SECTION 11301 OR ANY SUCCESSOR STATUTE.


 


7.4.  REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE
COLLATERAL AGENT MAY BY WRITTEN NOTICE TO THE RELEVANT ASSIGNOR, TAKE ANY OR ALL
OF THE FOLLOWING ACTIONS: (I) DECLARE THE ENTIRE RIGHT, TITLE, AND INTEREST OF
SUCH ASSIGNOR IN EACH UNIT OF MATERIAL ROLLING STOCK VESTED IN THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED CREDITORS, IN WHICH EVENT SUCH RIGHT,
TITLE, AND INTEREST SHALL IMMEDIATELY VEST IN THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED CREDITORS, IN WHICH CASE THE COLLATERAL AGENT SHALL BE
ENTITLED TO EXERCISE THE POWER OF ATTORNEY REFERRED TO IN OR DELIVERED PURSUANT
TO SECTION 7.1 HEREOF TO EXECUTE, CAUSE TO BE ACKNOWLEDGED AND NOTARIZED AND TO
RECORD SAID ABSOLUTE ASSIGNMENT WITH THE APPLICABLE AGENCY AND (II) TAKE AND USE
OR SELL ANY UNIT OF MATERIAL ROLLING STOCK.


 


7.5.  FURTHER ASSURANCES.  EACH ASSIGNOR WILL, AT ITS OWN EXPENSE, MAKE EXECUTE,
ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO
TIME SUCH LISTS,

 

18

--------------------------------------------------------------------------------


 


DESCRIPTIONS AND DESIGNATIONS OF ITS OWNED UNITS OF MATERIAL ROLLING STOCK
(INCLUDING SERIAL NUMBERS AND JURISDICTIONS OF REGISTRATION OF EACH SUCH UNIT OF
MATERIAL ROLLING STOCK), DOCUMENTS OF TITLE, SCHEDULES, CONFIRMATORY
ASSIGNMENTS, CONVEYANCES, FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF
ATTORNEY, CERTIFICATES, REPORTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE
SUCH FURTHER STEPS RELATING TO THE MATERIAL ROLLING STOCK CONSTITUTING
COLLATERAL AND OTHER PROPERTY OR RIGHTS COVERED BY THE SECURITY INTEREST HEREBY
GRANTED, WHICH THE COLLATERAL AGENT DEEMS REASONABLY APPROPRIATE OR ADVISABLE TO
PERFECT, PRESERVE OR PROTECT ITS SECURITY INTEREST IN THE MATERIAL ROLLING STOCK
CONSTITUTING COLLATERAL.


 


ARTICLE VIII

 


PROVISIONS CONCERNING ALL COLLATERAL

 


8.1.  PROTECTION OF COLLATERAL AGENT’S SECURITY.  EACH ASSIGNOR WILL DO NOTHING
TO IMPAIR THE RIGHTS OF THE COLLATERAL AGENT IN THE COLLATERAL. EACH ASSIGNOR
WILL AT ALL TIMES KEEP ITS INVENTORY AND EQUIPMENT INSURED IN FAVOR OF THE
COLLATERAL AGENT, AT SUCH ASSIGNOR’S OWN EXPENSE, TO THE EXTENT AND IN THE
MANNER PROVIDED IN THE BANK CREDIT AGREEMENT. ALL POLICIES OR CERTIFICATES WITH
RESPECT TO SUCH INSURANCE (AND ANY OTHER INSURANCE MAINTAINED BY SUCH ASSIGNOR):
(I) SHALL BE ENDORSED TO THE COLLATERAL AGENT’S SATISFACTION FOR THE BENEFIT OF
THE COLLATERAL AGENT (INCLUDING, WITHOUT LIMITATION, BY NAMING THE COLLATERAL
AGENT AS LOSS PAYEE AND NAMING THE COLLATERAL AGENT AS AN ADDITIONAL INSURED);
(II) SHALL STATE THAT SUCH INSURANCE POLICIES SHALL NOT BE CANCELED OR REVISED
WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO THE COLLATERAL
AGENT; AND (III) SHALL BE DEPOSITED WITH THE COLLATERAL AGENT TO THE EXTENT, AT
THE TIMES AND IN THE MANNER SPECIFIED IN THE BANK CREDIT AGREEMENT. IF ANY
ASSIGNOR SHALL FAIL TO INSURE ITS INVENTORY AND EQUIPMENT IN ACCORDANCE WITH THE
PRECEDING SENTENCE, OR IF ANY ASSIGNOR SHALL FAIL TO SO ENDORSE AND DEPOSIT ALL
POLICIES OR CERTIFICATES WITH RESPECT THERETO, THE COLLATERAL AGENT SHALL HAVE
THE RIGHT (BUT SHALL BE UNDER NO OBLIGATION) TO PROCURE SUCH INSURANCE AND SUCH
ASSIGNOR AGREES TO PROMPTLY REIMBURSE THE COLLATERAL AGENT FOR ALL COSTS AND
EXPENSES OF PROCURING SUCH INSURANCE. EXCEPT AS OTHERWISE PERMITTED TO BE
RETAINED OR EXPENDED BY THE RELEVANT ASSIGNOR PURSUANT TO THE TERMS OF THE
RESPECTIVE SECURED DEBT AGREEMENTS, THE COLLATERAL AGENT SHALL, UPON RECEIPT OF
ANY PROCEEDS FROM INSURANCE MAINTAINED BY ANY ASSIGNOR, APPLY SUCH PROCEEDS IN
ACCORDANCE WITH THE TERMS OF THE BANK CREDIT AGREEMENT, OR AFTER THE OBLIGATIONS
HAVE BEEN ACCELERATED OR OTHERWISE BECOME DUE AND PAYABLE, IN ACCORDANCE WITH
SECTION 9.4 HEREOF. EACH ASSIGNOR ASSUMES ALL LIABILITY AND RESPONSIBILITY IN
CONNECTION WITH THE COLLATERAL ACQUIRED BY IT AND THE LIABILITY OF SUCH ASSIGNOR
TO PAY THE OBLIGATIONS SHALL IN NO WAY BE AFFECTED OR DIMINISHED BY REASON OF
THE FACT THAT SUCH COLLATERAL MAY BE LOST, DESTROYED, STOLEN, DAMAGED OR FOR ANY
REASON WHATSOEVER UNAVAILABLE TO SUCH ASSIGNOR.


 


8.2.  WAREHOUSE RECEIPTS NON-NEGOTIABLE.  EACH ASSIGNOR AGREES THAT IF ANY
WAREHOUSE RECEIPT OR RECEIPT IN THE NATURE OF A WAREHOUSE RECEIPT IS ISSUED WITH
RESPECT TO ANY OF ITS INVENTORY, SUCH WAREHOUSE RECEIPT OR RECEIPT IN THE NATURE
THEREOF SHALL NOT BE “NEGOTIABLE” (AS SUCH TERM IS USED IN SECTION 7-104 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY RELEVANT JURISDICTION OR UNDER OTHER
RELEVANT LAW).


 


8.3.  ADDITIONAL INFORMATION.  EACH ASSIGNOR WILL, AT ITS OWN EXPENSE, FROM TIME
TO TIME UPON THE REASONABLE REQUEST OF THE COLLATERAL AGENT, PROMPTLY FURNISH TO
THE COLLATERAL AGENT SUCH INFORMATION WITH RESPECT TO THE COLLATERAL (INCLUDING
THE IDENTITY OF THE COLLATERAL OR SUCH

 

19

--------------------------------------------------------------------------------


 


COMPONENTS THEREOF AS MAY HAVE BEEN REQUESTED BY THE COLLATERAL AGENT, THE
LOCATION OF SUCH COLLATERAL, ETC.) AS MAY BE REQUESTED BY THE COLLATERAL AGENT.
WITHOUT LIMITING THE FORGOING, EACH ASSIGNOR AGREES THAT IT SHALL PROMPTLY
FURNISH TO THE COLLATERAL AGENT SUCH UPDATED ANNEXES HERETO AS MAY FROM TIME TO
TIME BE REASONABLY REQUESTED BY THE COLLATERAL AGENT.


 


8.4.  FURTHER ACTIONS.  EACH ASSIGNOR WILL, AT ITS OWN EXPENSE, MAKE, EXECUTE,
ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO
TIME SUCH LISTS, DESCRIPTIONS AND DESIGNATIONS OF ITS COLLATERAL, WAREHOUSE
RECEIPTS, RECEIPTS IN THE NATURE OF WAREHOUSE RECEIPTS, BILLS OF LADING,
DOCUMENTS OF TITLE, VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS,
CONVEYANCES, FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY,
CERTIFICATES, REPORTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER
STEPS RELATING TO THE COLLATERAL AND OTHER PROPERTY OR RIGHTS COVERED BY THE
SECURITY INTEREST HEREBY GRANTED, WHICH THE COLLATERAL AGENT DEEMS REASONABLY
APPROPRIATE OR ADVISABLE TO PERFECT, PRESERVE OR PROTECT ITS SECURITY INTEREST
IN THE COLLATERAL.


 


8.5.  FINANCING STATEMENTS.  EACH ASSIGNOR HEREBY IRREVOCABLY AUTHORIZES
COLLATERAL AGENT AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY FILING OFFICE
IN ANY UNIFORM COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS AND
AMENDMENTS THERETO THAT (A) INDICATE THE COLLATERAL (I) AS ALL ASSETS OR ALL
PERSONAL PROPERTY OF SUCH ASSIGNOR OR WORDS OF SIMILAR EFFECT, REGARDLESS OF
WHETHER ANY PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE
OF ARTICLE 9 OF THE UCC OR SUCH JURISDICTION, OR (II) AS BEING OF AN EQUAL OR
LESSER SCOPE OR WITH GREATER DETAIL, AND (B) CONTAIN ANY OTHER INFORMATION
REQUIRED BY PART 5 OF ARTICLE 9 OF THE UCC FOR THE SUFFICIENCY OR FILING OFFICE
ACCEPTANCE OF ANY FINANCING STATEMENT OR AMENDMENT, INCLUDING (I) WHETHER SUCH
ASSIGNOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATION
IDENTIFICATION NUMBER ISSUED TO SUCH ASSIGNOR, AND (II) IN THE CASE OF A
FINANCING STATEMENT FILED AS A FIXTURE FILING OR INDICATING COLLATERAL AS
AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A SUFFICIENT DESCRIPTION OF REAL
PROPERTY TO WHICH THE COLLATERAL RELATES.  EACH ASSIGNOR AGREES TO FURNISH ANY
SUCH INFORMATION TO THE COLLATERAL AGENT PROMPTLY UPON REQUEST.


 


ARTICLE IX

 


REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 


9.1.  REMEDIES; OBTAINING THE COLLATERAL UPON DEFAULT.  EACH ASSIGNOR AGREES
THAT, IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THEN AND IN
EVERY SUCH CASE, THE COLLATERAL AGENT, IN ADDITION TO ANY RIGHTS NOW OR
HEREAFTER EXISTING UNDER APPLICABLE LAW AND UNDER THE OTHER PROVISIONS OF THIS
AGREEMENT, SHALL HAVE ALL RIGHTS AS A SECURED CREDITOR UNDER THE UCC IN ALL
RELEVANT JURISDICTIONS AND MAY ALSO:


 

(I)            PERSONALLY, OR BY AGENTS OR ATTORNEYS, IMMEDIATELY TAKE
POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, FROM SUCH ASSIGNOR OR ANY
OTHER PERSON WHO THEN HAS POSSESSION OF ANY PART THEREOF WITH OR WITHOUT NOTICE
OR PROCESS OF LAW, AND FOR THAT PURPOSE MAY ENTER UPON SUCH ASSIGNOR’S PREMISES
WHERE ANY OF THE COLLATERAL IS LOCATED AND REMOVE THE SAME AND USE IN CONNECTION
WITH SUCH REMOVAL ANY AND ALL SERVICES, SUPPLIES, AIDS AND OTHER FACILITIES OF
SUCH ASSIGNOR;

 

20

--------------------------------------------------------------------------------


 

(II)           INSTRUCT THE OBLIGOR OR OBLIGORS ON ANY AGREEMENT, INSTRUMENT OR
OTHER OBLIGATION (INCLUDING, WITHOUT LIMITATION, THE RECEIVABLES AND THE
CONTRACTS) CONSTITUTING THE COLLATERAL TO MAKE ANY PAYMENT REQUIRED BY THE TERMS
OF SUCH AGREEMENT, INSTRUMENT OR OTHER OBLIGATION DIRECTLY TO THE COLLATERAL
AGENT AND MAY EXERCISE ANY AND ALL REMEDIES OF SUCH ASSIGNOR IN RESPECT OF SUCH
COLLATERAL;

 

(III)          WITHDRAW ALL MONIES, SECURITIES AND INSTRUMENTS IN ANY LOCKBOX
ACCOUNT OR BLOCKED ACCOUNT SUBJECT TO A TRI-PARTY AGREEMENT PURSUANT TO SECTION
2.9 OF THE BANK CREDIT AGREEMENT OR IN ANY CASH COLLATERAL ACCOUNT ESTABLISHED
BY COLLATERAL AGENT PURSUANT TO SECTION 3.3 FOR APPLICATION TO THE OBLIGATIONS
IN ACCORDANCE WITH SECTION 9.4 HEREOF;

 

(IV)          SELL, ASSIGN OR OTHERWISE LIQUIDATE ANY OR ALL OF THE COLLATERAL
OR ANY PART THEREOF IN ACCORDANCE WITH SECTION 9.2 HEREOF, OR DIRECT THE
RELEVANT ASSIGNOR TO SELL, ASSIGN OR OTHERWISE LIQUIDATE ANY OR ALL OF THE
COLLATERAL OR ANY PART THEREOF, AND, IN EACH CASE, TAKE POSSESSION OF THE
PROCEEDS OF ANY SUCH SALE OR LIQUIDATION;

 

(V)           TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, BY
DIRECTING THE RELEVANT ASSIGNOR IN WRITING TO DELIVER THE SAME TO THE COLLATERAL
AGENT AT ANY PLACE OR PLACES DESIGNATED BY THE COLLATERAL AGENT, IN WHICH EVENT
SUCH ASSIGNOR SHALL AT ITS OWN EXPENSE:

 

(x)            forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;

 

(y)           store and keep any Collateral so delivered to the Collateral Agent
at such place or places pending further action by the Collateral Agent as
provided in Section 9.2 hereof; and

 

(z)            while the Collateral shall be so stored and kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in good condition;

 

(VI)          LICENSE OR SUBLICENSE, WHETHER ON AN EXCLUSIVE OR NONEXCLUSIVE
BASIS, ANY MARKS, PATENTS OR COPYRIGHTS INCLUDED IN THE COLLATERAL FOR SUCH TERM
AND ON SUCH CONDITIONS AND IN SUCH MANNER AS THE COLLATERAL AGENT SHALL IN ITS
SOLE JUDGMENT DETERMINE;

 

(VII)         APPLY ANY MONIES CONSTITUTING COLLATERAL OR PROCEEDS THEREOF IN
ACCORDANCE WITH THE PROVISIONS HEREOF; AND

 

(VIII)        TAKE ANY OTHER ACTION AS SPECIFIED IN CLAUSES (2) THROUGH (5),
INCLUSIVE, OF SECTION 9-607(A) OF THE UCC;

 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security

 

21

--------------------------------------------------------------------------------


 

Document, the Secured Creditors expressly acknowledge and agree that this
Agreement and each other Security Document may be enforced only by the action of
the Collateral Agent acting upon the instructions of the Required Secured
Creditors and that no other Secured Creditor shall have any right individually
to seek to enforce or to enforce this Agreement or any other Security Document
or to realize upon the security to be granted hereby or thereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent for the benefit of the Secured Creditors upon the terms of this
Agreement (including Annex N hereto) and the other Security Documents. Without
limiting the effect of the immediately preceding sentence or any of the other
provisions contained in this Agreement (including in Annex N hereto), it is
understood and agreed that each Secured Creditor has an absolute and
unconditional right to receive payment of all of the respective Obligations
owing by any Assignor to such Secured Creditor pursuant to the respective
Secured Debt Agreements to which such Assignor and Secured Creditor are a party,
when such Obligations become due and payable in accordance with the terms of
such Secured Debt Agreements, and (except for enforcement of the Security
Documents) to institute proceedings for the enforcement of such payment on or
after the date such payment becomes due and payable in accordance with the terms
of the respective Secured Debt Agreements. If any Event of Default shall have
occurred and be continued, each Assignor further agrees, at Collateral Agent’s
request, to assemble the Collateral and make it available to Collateral Agent at
a place or places designated by Collateral Agent which are reasonably convenient
to Collateral Agent and such Assignor, whether at such Assignor’s premises or
elsewhere.  Until Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, Collateral Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by Collateral Agent.  Collateral Agent shall have no obligation to
any Assignor to maintain or preserve the rights of such Assignor as against
third parties with respect to Collateral while Collateral is in the possession
of Collateral Agent.  Collateral Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Collateral Agent’s remedies (for the benefit of Collateral Agent
and Secured Creditors), with respect to such appointment without prior notice or
hearing as to such appointment.

 


9.2.  REMEDIES; DISPOSITION OF THE COLLATERAL.  ANY COLLATERAL REPOSSESSED BY
THE COLLATERAL AGENT UNDER OR PURSUANT TO SECTION 9.1 HEREOF AND ANY OTHER
COLLATERAL WHETHER OR NOT SO REPOSSESSED BY THE COLLATERAL AGENT, MAY BE SOLD,
ASSIGNED, LEASED OR OTHERWISE DISPOSED OF UNDER ONE OR MORE CONTRACTS OR AS AN
ENTIRETY, AND WITHOUT THE NECESSITY OF GATHERING AT THE PLACE OF SALE THE
PROPERTY TO BE SOLD, AND IN GENERAL IN SUCH MANNER, AT SUCH TIME OR TIMES, AT
SUCH PLACE OR PLACES AND ON SUCH TERMS AS THE COLLATERAL AGENT MAY, IN
COMPLIANCE WITH ANY MANDATORY REQUIREMENTS OF APPLICABLE LAW, DETERMINE TO BE
COMMERCIALLY REASONABLE. ANY OF THE COLLATERAL MAY BE SOLD, LEASED OR OTHERWISE
DISPOSED OF IN THE CONDITION IN WHICH THE SAME EXISTED WHEN TAKEN BY THE
COLLATERAL AGENT OR AFTER ANY OVERHAUL OR REPAIR AT THE EXPENSE OF THE RELEVANT
ASSIGNOR WHICH THE COLLATERAL AGENT SHALL DETERMINE TO BE COMMERCIALLY
REASONABLE. ANY SUCH DISPOSITION WHICH SHALL BE A PRIVATE SALE OR OTHER PRIVATE
PROCEEDINGS PERMITTED BY SUCH REQUIREMENTS SHALL BE MADE UPON NOT LESS THAN 10
DAYS’ WRITTEN NOTICE TO THE RELEVANT ASSIGNOR SPECIFYING THE TIME AT WHICH SUCH
DISPOSITION IS TO BE MADE AND THE INTENDED SALE PRICE OR OTHER

 

22

--------------------------------------------------------------------------------


 


CONSIDERATION THEREFOR, AND SHALL BE SUBJECT, FOR THE 10 DAYS AFTER THE GIVING
OF SUCH NOTICE, TO THE RIGHT OF THE RELEVANT ASSIGNOR OR ANY NOMINEE OF SUCH
ASSIGNOR TO ACQUIRE THE COLLATERAL INVOLVED AT A PRICE OR FOR SUCH OTHER
CONSIDERATION AT LEAST EQUAL TO THE INTENDED SALE PRICE OR OTHER CONSIDERATION
SO SPECIFIED. ANY SUCH DISPOSITION WHICH SHALL BE A PUBLIC SALE PERMITTED BY
SUCH REQUIREMENTS SHALL BE MADE UPON NOT LESS THAN 10 DAYS’ WRITTEN NOTICE TO
THE RELEVANT ASSIGNOR SPECIFYING THE TIME AND PLACE OF SUCH SALE AND, IN THE
ABSENCE OF APPLICABLE REQUIREMENTS OF LAW, SHALL BE BY PUBLIC AUCTION (WHICH
MAY, AT THE COLLATERAL AGENT’S OPTION, BE SUBJECT TO RESERVE), AFTER PUBLICATION
OF NOTICE OF SUCH AUCTION NOT LESS THAN 10 DAYS PRIOR THERETO IN TWO NEWSPAPERS
IN GENERAL CIRCULATION TO BE SELECTED BY THE COLLATERAL AGENT. THE COLLATERAL
AGENT MAY, WITHOUT NOTICE OR PUBLICATION, ADJOURN ANY PUBLIC OR PRIVATE SALE OR
CAUSE THE SAME TO BE ADJOURNED FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND
PLACED FIXED FOR THE SALE, AND SUCH SALE MAY BE MADE AT ANY TIME OR PLACE TO
WHICH THE SALE MAY BE SO ADJOURNED. TO THE EXTENT PERMITTED BY ANY SUCH
REQUIREMENT OF LAW, THE COLLATERAL AGENT MAY BID FOR AND BECOME THE PURCHASER OF
THE COLLATERAL OR ANY ITEM THEREOF, OFFERED FOR SALE IN ACCORDANCE WITH THIS
SECTION 9.2 WITHOUT ACCOUNTABILITY TO THE RELEVANT ASSIGNOR. IF, UNDER MANDATORY
REQUIREMENTS OF APPLICABLE LAW, THE COLLATERAL AGENT SHALL BE REQUIRED TO MAKE
DISPOSITION OF THE COLLATERAL WITHIN A PERIOD OF TIME WHICH DOES NOT PERMIT THE
GIVING OF NOTICE TO THE RELEVANT ASSIGNOR AS HEREINABOVE SPECIFIED, THE
COLLATERAL AGENT NEED GIVE SUCH ASSIGNOR ONLY SUCH NOTICE OF DISPOSITION AS
SHALL BE REASONABLY PRACTICABLE IN VIEW OF SUCH MANDATORY REQUIREMENTS OF
APPLICABLE LAW. EACH ASSIGNOR AGREES TO DO OR CAUSE TO BE DONE ALL SUCH OTHER
ACTS AND THINGS AS MAY BE REASONABLY NECESSARY TO MAKE SUCH SALE OR SALES OF ALL
OR ANY PORTION OF THE COLLATERAL OF SUCH ASSIGNOR VALID AND BINDING AND IN
COMPLIANCE WITH ANY AND ALL APPLICABLE LAWS, REGULATIONS, ORDERS, WRITS,
INJUNCTIONS, DECREES OR AWARDS OF ANY AND ALL COURTS, ARBITRATIONS OR
GOVERNMENTAL INSTRUMENTALITIES, DOMESTIC OR FOREIGN, HAVING JURISDICTION OVER
ANY SUCH SALE OR SALES, ALL AT SUCH ASSIGNOR’S EXPENSE.


 


9.3.  WAIVER OF CLAIMS.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES AND ANY SUCH RIGHT WHICH SUCH ASSIGNOR WOULD OTHERWISE HAVE UNDER THE
CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, AND SUCH
ASSIGNOR HEREBY FURTHER WAIVES, TO THE EXTENT PERMITTED BY LAW:


 

(I)            ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY
DAMAGES WHICH ARE THE DIRECT RESULT OF THE COLLATERAL AGENT’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION);

 

(II)           ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE COLLATERAL AGENT’S
RIGHTS HEREUNDER; AND

 

(III)          ALL RIGHTS OF REDEMPTION, APPRAISEMENT, VALUATION, STAY,
EXTENSION OR MORATORIUM NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN
ORDER TO PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT THE ABSOLUTE SALE OF
THE COLLATERAL OR ANY PORTION THEREOF, AND EACH ASSIGNOR, FOR ITSELF AND ALL WHO
MAY CLAIM UNDER IT, INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY, HEREBY
WAIVES THE BENEFIT OF ALL SUCH LAWS.

 

23

--------------------------------------------------------------------------------


 

Upon the occurrence of and during the continuance of an Event of Default, any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the relevant Assignor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Assignor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Assignor.

 


9.4.  APPLICATION OF PROCEEDS.


 


(A)   ALL MONEYS COLLECTED BY THE COLLATERAL AGENT (OR, TO THE EXTENT ANY US
PLEDGE AGREEMENT, ANY US MORTGAGE OR ANY OTHER US SECURITY DOCUMENT REQUIRES
PROCEEDS OF COLLATERAL UNDER SUCH OTHER US SECURITY DOCUMENT TO BE APPLIED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE PLEDGEE, MORTGAGEE OR
COLLATERAL AGENT UNDER SUCH OTHER US SECURITY DOCUMENT) UPON ANY SALE,
COLLECTION OR OTHER DISPOSITION OF THE COLLATERAL, TOGETHER WITH ALL OTHER
MONEYS RECEIVED BY THE COLLATERAL AGENT HEREUNDER, SHALL BE APPLIED AS FOLLOWS:


 

(I)            FIRST, TO THE PAYMENT OF ALL AMOUNTS OWING THE COLLATERAL AGENT
OF THE TYPE DESCRIBED IN CLAUSES (V), (VI) AND (VII) OF THE DEFINITION OF
OBLIGATIONS;

 

(II)           SECOND, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSE (I), AN AMOUNT EQUAL TO THE OUTSTANDING FIRST
LIEN PRIMARY OBLIGATIONS SHALL BE PAID TO THE FIRST LIEN CREDITORS AS PROVIDED
IN SECTION 9.4(E) HEREOF, WITH EACH FIRST LIEN CREDITOR RECEIVING AN AMOUNT
EQUAL TO ITS OUTSTANDING FIRST LIEN PRIMARY OBLIGATIONS OR, IF THE PROCEEDS ARE
INSUFFICIENT TO PAY IN FULL ALL SUCH FIRST LIEN PRIMARY OBLIGATIONS, ITS PRO
RATA SHARE OF THE AMOUNT REMAINING TO BE DISTRIBUTED;

 

(III)          THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) AND (II), AN AMOUNT EQUAL TO THE
OUTSTANDING FIRST LIEN SECONDARY OBLIGATIONS SHALL BE PAID TO THE FIRST LIEN
CREDITORS AS PROVIDED IN SECTION 9.4(E) HEREOF, WITH EACH FIRST LIEN CREDITOR
RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING FIRST LIEN SECONDARY OBLIGATIONS
OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL SUCH FIRST LIEN
SECONDARY OBLIGATIONS, ITS PRO RATA SHARE OF THE AMOUNT REMAINING TO BE
DISTRIBUTED;

 

(IV)          FOURTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (III), INCLUSIVE, AND SUBJECT TO
CLAUSE (H) OF THIS SECTION 9.4, TO THE PAYMENT OF ALL AMOUNTS OWING THE SENIOR
SECURED NOTES TRUSTEE IN ITS CAPACITY AS SUCH PURSUANT TO THE SENIOR SECURED
NOTE INDENTURE;

 

(V)           FIFTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (IV), INCLUSIVE, AND SUBJECT TO
CLAUSE (H) OF THIS SECTION 9.4, AN AMOUNT EQUAL TO THE OUTSTANDING SECOND LIEN
OBLIGATIONS SHALL BE PAID TO THE SECOND LIEN CREDITORS AS PROVIDED IN SECTION
9.4(E) HEREOF, WITH EACH SECOND LIEN CREDITOR RECEIVING AN AMOUNT EQUAL TO ITS
OUTSTANDING SECOND LIEN OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY
IN FULL ALL SUCH SECOND LIEN OBLIGATIONS, ITS PRO RATA SHARE OF THE AMOUNT
REMAINING TO BE DISTRIBUTED; AND

 

24

--------------------------------------------------------------------------------


 

(VI)          SIXTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (V), INCLUSIVE, AND FOLLOWING THE
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 12.8(A) HEREOF, TO THE
RELEVANT ASSIGNOR OR TO WHOMEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH
SURPLUS.

 


(B)   FOR PURPOSES OF THIS AGREEMENT, “PRO RATA SHARE” SHALL MEAN, WHEN
CALCULATING A SECURED CREDITOR’S PORTION OF ANY DISTRIBUTION OR AMOUNT, THAT
AMOUNT (EXPRESSED AS A PERCENTAGE) EQUAL TO A FRACTION (I) THE NUMERATOR OF
WHICH IS (X) IN THE CASE OF THE FIRST LIEN CREDITORS, THE THEN UNPAID AMOUNT OF
EACH SUCH FIRST LIEN CREDITOR’S FIRST LIEN PRIMARY OBLIGATIONS OR FIRST LIEN
SECONDARY OBLIGATIONS, AS THE CASE MAY BE, AND (Y) IN THE CASE OF THE SECOND
LIEN CREDITORS, THE THEN UNPAID AMOUNT OF EACH SUCH SECOND LIEN CREDITOR’S
SECOND LIEN OBLIGATIONS, AND (II) THE DENOMINATOR OF WHICH IS (X) IN THE CASE OF
THE FIRST LIEN CREDITORS, THE THEN OUTSTANDING AMOUNT OF ALL FIRST LIEN PRIMARY
OBLIGATIONS OR FIRST LIEN SECONDARY OBLIGATIONS, AS THE CASE MAY BE, AND (Y) IN
THE CASE OF THE SECOND LIEN CREDITORS, THE THEN OUTSTANDING AMOUNT OF ALL SECOND
LIEN OBLIGATIONS.


 


(C)   WHEN PAYMENTS TO THE FIRST LIEN CREDITORS ARE BASED UPON THEIR RESPECTIVE
PRO RATA SHARES, THE AMOUNTS RECEIVED BY SUCH FIRST LIEN CREDITORS HEREUNDER
SHALL BE APPLIED (FOR PURPOSES OF MAKING DETERMINATIONS UNDER THIS SECTION 9.4
ONLY) (I) FIRST, TO THEIR FIRST LIEN PRIMARY OBLIGATIONS AND (II) SECOND, TO
THEIR FIRST LIEN SECONDARY OBLIGATIONS. IF ANY PAYMENT TO ANY FIRST LIEN
CREDITOR OF ITS PRO RATA SHARE OF ANY DISTRIBUTION MADE PURSUANT TO THE
PROVISIONS OF SECTION 9.4(A) HEREOF WOULD RESULT IN OVERPAYMENT TO SUCH FIRST
LIEN CREDITOR, SUCH EXCESS AMOUNT SHALL INSTEAD BE DISTRIBUTED IN RESPECT OF THE
UNPAID FIRST LIEN PRIMARY OBLIGATIONS OR FIRST LIEN SECONDARY OBLIGATIONS, AS
THE CASE MAY BE, OF THE OTHER FIRST LIEN CREDITORS, WITH EACH FIRST LIEN
CREDITOR WHOSE FIRST LIEN PRIMARY OBLIGATIONS OR FIRST LIEN SECONDARY
OBLIGATIONS, AS THE CASE MAY BE, HAVE NOT BEEN PAID IN FULL TO RECEIVE AN AMOUNT
EQUAL TO SUCH EXCESS AMOUNT MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS
THE UNPAID FIRST LIEN PRIMARY OBLIGATIONS OR FIRST LIEN SECONDARY OBLIGATIONS,
AS THE CASE MAY BE, OF SUCH FIRST LIEN CREDITOR AND THE DENOMINATOR OF WHICH IS
THE UNPAID FIRST LIEN PRIMARY OBLIGATIONS OR FIRST LIEN SECONDARY OBLIGATIONS,
AS THE CASE MAY BE, OF ALL FIRST LIEN CREDITORS ENTITLED TO SUCH DISTRIBUTION.


 


(D)   EACH OF THE SECURED CREDITORS, BY THEIR ACCEPTANCE OF THE BENEFITS HEREOF
AND OF THE OTHER APPLICABLE SECURITY DOCUMENTS, AGREES AND ACKNOWLEDGES THAT IF
THE BANK LENDER CREDITORS ARE TO RECEIVE A DISTRIBUTION ON ACCOUNT OF UNDRAWN
AMOUNTS WITH RESPECT TO US LETTERS OF CREDIT ISSUED (OR DEEMED ISSUED) UNDER THE
BANK CREDIT AGREEMENT (WHICH SHALL ONLY OCCUR AFTER ALL OUTSTANDING US LOANS AND
UNREIMBURSED LETTER OF CREDIT OBLIGATIONS WITH RESPECT TO SUCH US LETTERS OF
CREDIT HAVE BEEN PAID IN FULL), SUCH AMOUNTS SHALL BE PAID TO THE AGENT UNDER
THE BANK CREDIT AGREEMENT AND HELD BY IT, FOR THE EQUAL AND RATABLE BENEFIT OF
THE BANK LENDER CREDITORS, AS CASH SECURITY FOR THE REPAYMENT OF OBLIGATIONS
OWING TO THE BANK LENDER CREDITORS AS SUCH. IF ANY AMOUNTS ARE HELD AS CASH
SECURITY PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, THEN UPON THE
TERMINATION OF ALL OUTSTANDING US LETTERS OF CREDIT, AND AFTER THE APPLICATION
OF ALL SUCH CASH SECURITY TO THE REPAYMENT OF ALL OBLIGATIONS OWING TO THE BANK
LENDER CREDITORS AFTER GIVING EFFECT TO THE TERMINATION OF ALL SUCH US LETTERS
OF CREDIT, IF THERE REMAINS ANY EXCESS CASH, SUCH EXCESS CASH SHALL BE RETURNED
BY THE US AGENT TO THE COLLATERAL AGENT FOR DISTRIBUTION IN ACCORDANCE WITH
SECTION 9.4(A) HEREOF.

 

25

--------------------------------------------------------------------------------


 


(E)   EXCEPT AS SET FORTH IN SECTION 9.4(D) HEREOF, ALL PAYMENTS REQUIRED TO BE
MADE HEREUNDER SHALL BE MADE (V) IF TO THE BANK LENDER CREDITORS, TO THE US
AGENT UNDER THE BANK CREDIT AGREEMENT FOR THE ACCOUNT OF THE BANK LENDER
CREDITORS, (W) IF TO THE NOTE LENDER CREDITORS, TO THE ADDITIONAL SENIOR SECURED
NOTES TRUSTEE, (X) IF TO THE OTHER CREDITORS, TO THE TRUSTEE, PAYING AGENT OR
OTHER SIMILAR REPRESENTATIVE (EACH A “REPRESENTATIVE”) FOR THE OTHER CREDITORS
OR, IN THE ABSENCE OF SUCH A REPRESENTATIVE, DIRECTLY TO THE OTHER CREDITORS,
AND (Y) IF TO THE SECOND LIEN CREDITORS, TO THE SENIOR SECURED NOTES TRUSTEE;
PROVIDED, HOWEVER, EXCEPT FOR PAYMENTS TO BE MADE TO THE COLLATERAL AGENT FOR
APPLICATION AS PROVIDED IN SECTION 9.4(A)(I) HEREOF AND FOR PAYMENTS TO BE MADE
FROM (OR WITH PROCEEDS FROM) THE ADDITIONAL SENIOR SECURED NOTES EXCLUDED
COLLATERAL (WHICH PAYMENTS SHALL BE MADE AS PROVIDED IN THIS AGREEMENT WITHOUT
GIVING EFFECT TO THIS PROVISO), ALL OTHER PAYMENTS HEREUNDER TO BE MADE TO THE
FIRST LIEN CREDITORS SHALL BE MADE TO THE COLLATERAL AGENT FOR DISTRIBUTION
AMONG THE FIRST LIEN CREDITORS IN ACCORDANCE WITH THE TERMS OF THE AMENDED AND
RESTATED INTERCREDITOR AGREEMENT.


 


(F)    FOR PURPOSES OF APPLYING PAYMENTS RECEIVED IN ACCORDANCE WITH THIS
SECTION 9.4, THE COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON (I) THE US
AGENT UNDER THE BANK CREDIT AGREEMENT, (II) THE ADDITIONAL SENIOR SECURED NOTES
TRUSTEE UNDER THE NOTE CREDIT AGREEMENT, (III) THE REPRESENTATIVE FOR THE OTHER
CREDITORS OR, IN THE ABSENCE OF SUCH A REPRESENTATIVE, UPON THE OTHER CREDITORS
AND (IV) THE SENIOR SECURED NOTES TRUSTEE, IN EACH CASE, FOR A DETERMINATION
(WHICH THE US AGENT, THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE, EACH
REPRESENTATIVE FOR ANY OTHER CREDITORS, THE SENIOR SECURED NOTES TRUSTEE AND THE
SECURED CREDITORS AGREE (OR SHALL AGREE) TO PROVIDE UPON REQUEST OF THE
COLLATERAL AGENT) OF THE OUTSTANDING OBLIGATIONS (AND TYPE OF OBLIGATIONS) OWED
TO THE BANK LENDER CREDITORS, THE NOTE LENDER CREDITORS, THE OTHER CREDITORS OR
THE SECOND LIEN CREDITORS, AS THE CASE MAY BE. UNLESS IT HAS ACTUAL KNOWLEDGE
(INCLUDING BY WAY OF WRITTEN NOTICE FROM A LENDER CREDITOR OR AN OTHER CREDITOR)
TO THE CONTRARY, THE US AGENT, THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE AND
EACH REPRESENTATIVE, IN FURNISHING INFORMATION PURSUANT TO THE PRECEDING
SENTENCE, AND THE COLLATERAL AGENT, IN ACTING HEREUNDER, SHALL BE ENTITLED TO
ASSUME THAT NO FIRST LIEN SECONDARY OBLIGATIONS ARE OUTSTANDING. UNLESS IT HAS
ACTUAL KNOWLEDGE (INCLUDING BY WAY OF WRITTEN NOTICE FROM AN OTHER CREDITOR) TO
THE CONTRARY, THE COLLATERAL AGENT, IN ACTING HEREUNDER, SHALL BE ENTITLED TO
ASSUME THAT NO US HEDGE AGREEMENTS ARE IN EXISTENCE.


 


(G)   IT IS UNDERSTOOD AND AGREED THAT EACH OF THE ASSIGNORS SHALL REMAIN LIABLE
FOR ITS OBLIGATIONS TO THE EXTENT OF ANY DEFICIENCY BETWEEN THE AMOUNT OF THE
PROCEEDS OF THE COLLATERAL HEREUNDER AND THE AGGREGATE AMOUNT OF THE SUMS
REFERRED TO IN CLAUSE (A) OF THIS SECTION WITH RESPECT TO THE RELEVANT ASSIGNOR.


 


(H)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR IN
ANY OTHER SECURITY DOCUMENT, (I) THE SECOND LIEN CREDITORS, BY ACCEPTING THE
BENEFITS OF THIS AGREEMENT AND THE US PLEDGE AGREEMENT, HEREBY EXPRESSLY
ACKNOWLEDGE AND AGREE THAT THEY SHALL NOT BE ENTITLED TO RECEIVE ANY APPLICATION
PURSUANT TO SECTION 9.4(A) HEREOF IN RESPECT OF ANY SECOND LIEN EXCLUDED
COLLATERAL, AND (II) THE NOTE LENDER CREDITORS, BY ACCEPTING THE BENEFITS OF
THIS AGREEMENT AND THE US PLEDGE AGREEMENT, HEREBY EXPRESSLY AGREE THAT THEY
SHALL NOT BE ENTITLED TO RECEIVE ANY APPLICATION PURSUANT TO SECTION 9.4(A)
HEREOF OR THE AMENDED AND RESTATED INTERCREDITOR AGREEMENT IN RESPECT OF ANY
ADDITIONAL SENIOR SECURED NOTES EXCLUDED COLLATERAL.

 

26

--------------------------------------------------------------------------------


 


9.5.  REMEDIES CUMULATIVE.  EACH AND EVERY RIGHT, POWER AND REMEDY HEREBY
SPECIFICALLY GIVEN TO THE COLLATERAL AGENT SHALL BE IN ADDITION TO EVERY OTHER
RIGHT, POWER AND REMEDY SPECIFICALLY GIVEN UNDER THIS AGREEMENT, THE OTHER
SECURED DEBT AGREEMENTS NOW OR HEREAFTER EXISTING AT LAW, IN EQUITY OR BY
STATUTE AND EACH AND EVERY RIGHT, POWER AND REMEDY WHETHER SPECIFICALLY HEREIN
GIVEN OR OTHERWISE EXISTING MAY BE EXERCISED FROM TIME TO TIME OR SIMULTANEOUSLY
AND AS OFTEN AND IN SUCH ORDER AS MAY BE DEEMED EXPEDIENT BY THE COLLATERAL
AGENT. ALL SUCH RIGHTS, POWERS AND REMEDIES SHALL BE CUMULATIVE AND THE EXERCISE
OR THE BEGINNING OF THE EXERCISE OF ONE SHALL NOT BE DEEMED A WAIVER OF THE
RIGHT TO EXERCISE ANY OTHER OR OTHERS. NO DELAY OR OMISSION OF THE COLLATERAL
AGENT IN THE EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY AND NO RENEWAL OR
EXTENSION OF ANY OF THE OBLIGATIONS SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY
OR SHALL BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT OR AN
ACQUIESCENCE THEREIN. NO NOTICE TO OR DEMAND ON ANY ASSIGNOR IN ANY CASE SHALL
ENTITLE IT TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES OR CONSTITUTE A WAIVER OF ANY OF THE RIGHTS OF THE COLLATERAL
AGENT TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCES WITHOUT NOTICE OR
DEMAND. IN THE EVENT THAT THE COLLATERAL AGENT SHALL BRING ANY SUIT TO ENFORCE
ANY OF ITS RIGHTS HEREUNDER AND SHALL BE ENTITLED TO JUDGMENT, THEN IN SUCH SUIT
THE COLLATERAL AGENT MAY RECOVER EXPENSES, INCLUDING ATTORNEYS’ FEES, AND THE
AMOUNTS THEREOF SHALL BE INCLUDED IN SUCH JUDGMENT.


 


9.6.  DISCONTINUANCE OF PROCEEDINGS.  IN CASE THE COLLATERAL AGENT SHALL HAVE
INSTITUTED ANY PROCEEDING TO ENFORCE ANY RIGHT, POWER OR REMEDY UNDER THIS
AGREEMENT OR UNDER ANY OTHER SECURITY DOCUMENT BY FORECLOSURE, SALE, ENTRY OR
OTHERWISE, AND SUCH PROCEEDING SHALL HAVE BEEN DISCONTINUED OR ABANDONED FOR ANY
REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY TO THE COLLATERAL AGENT, THEN AND
IN EVERY SUCH CASE THE RELEVANT ASSIGNOR, THE COLLATERAL AGENT AND EACH HOLDER
OF ANY OF THE OBLIGATIONS SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS
HEREUNDER WITH RESPECT TO THE COLLATERAL SUBJECT TO THE SECURITY INTEREST
CREATED UNDER THIS AGREEMENT AND UNDER THE OTHER SECURITY DOCUMENTS, AND ALL
RIGHTS, REMEDIES AND POWERS OF THE COLLATERAL AGENT SHALL CONTINUE AS IF NO SUCH
PROCEEDING HAD BEEN INSTITUTED.


 


ARTICLE X

 


INDEMNITY

 


10.1.  INDEMNITY.  (A) EACH ASSIGNOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY,
REIMBURSE AND HOLD THE COLLATERAL AGENT, EACH OTHER SECURED CREDITOR THAT IS AN
INDEMNITOR UNDER SECTION 6 OF ANNEX N HERETO AND THEIR RESPECTIVE SUCCESSORS,
PERMITTED ASSIGNS, EMPLOYEES, OFFICERS, DIRECTORS, AFFILIATES, AGENTS AND
SERVANTS (HEREINAFTER IN THIS SECTION 10.1 REFERRED TO INDIVIDUALLY AS AN
“INDEMNITEE,” AND, COLLECTIVELY, AS “INDEMNITEES”) HARMLESS FROM ANY AND ALL
LIABILITIES, OBLIGATIONS, DAMAGES, INJURIES, PENALTIES, CLAIMS, DEMANDS,
ACTIONS, SUITS, JUDGMENTS AND ANY AND ALL COSTS, EXPENSES OR DISBURSEMENTS
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) (FOR THE PURPOSES OF THIS SECTION 10.1
THE FOREGOING ARE COLLECTIVELY CALLED “EXPENSES”) OF WHATSOEVER KIND AND NATURE
IMPOSED ON, ASSERTED AGAINST OR INCURRED BY ANY OF THE INDEMNITEES IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY OTHER SECURED DEBT AGREEMENT
OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH OR IN ANY
OTHER WAY CONNECTED WITH THE ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR THE ENFORCEMENT OF ANY OF THE TERMS OF, OR THE PRESERVATION
OF ANY RIGHTS UNDER ANY THEREOF, OR IN ANY WAY RELATING TO OR ARISING OUT OF THE
MANUFACTURE, OWNERSHIP, ORDERING, PURCHASE, DELIVERY, CONTROL, ACCEPTANCE,

 

27

--------------------------------------------------------------------------------


 


LEASE, FINANCING, POSSESSION, OPERATION, CONDITION, SALE, RETURN OR OTHER
DISPOSITION, OR USE OF THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE), THE VIOLATION OF THE LAWS OF ANY
COUNTRY, STATE OR OTHER GOVERNMENTAL BODY OR UNIT, ANY TORT (INCLUDING, WITHOUT
LIMITATION, CLAIMS ARISING OR IMPOSED UNDER THE DOCTRINE OF STRICT LIABILITY, OR
FOR OR ON ACCOUNT OF INJURY TO OR THE DEATH OF ANY PERSON (INCLUDING ANY
INDEMNITEE), OR PROPERTY DAMAGE), OR CONTRACT CLAIM; PROVIDED THAT NO INDEMNITEE
SHALL BE INDEMNIFIED PURSUANT TO THIS SECTION 10.1(A) FOR LOSSES, DAMAGES OR
LIABILITIES TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION). EACH ASSIGNOR AGREES THAT UPON WRITTEN
NOTICE BY ANY INDEMNITEE OF THE ASSERTION OF SUCH A LIABILITY, OBLIGATION,
DAMAGE, INJURY, PENALTY, CLAIM, DEMAND, ACTION, SUIT OR JUDGMENT, THE RELEVANT
ASSIGNOR SHALL ASSUME FULL RESPONSIBILITY FOR THE DEFENSE THEREOF. EACH
INDEMNITEE AGREES TO USE ITS BEST EFFORTS TO PROMPTLY NOTIFY THE RELEVANT
ASSIGNOR OF ANY SUCH ASSERTION OF WHICH SUCH INDEMNITEE HAS KNOWLEDGE.


 


(A)   WITHOUT LIMITING THE APPLICATION OF SECTION 10.1(A) HEREOF, EACH ASSIGNOR
AGREES, JOINTLY AND SEVERALLY, TO PAY, OR REIMBURSE THE COLLATERAL AGENT FOR ANY
AND ALL FEES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE INCURRED IN
CONNECTION WITH THE CREATION, PRESERVATION OR PROTECTION OF THE COLLATERAL
AGENT’S LIENS ON, AND SECURITY INTEREST IN, THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ALL FEES AND TAXES IN CONNECTION WITH THE RECORDING OR FILING OF
INSTRUMENTS AND DOCUMENTS IN PUBLIC OFFICES, PAYMENT OR DISCHARGE OF ANY TAXES
OR LIENS UPON OR IN RESPECT OF THE COLLATERAL, PREMIUMS FOR INSURANCE WITH
RESPECT TO THE COLLATERAL AND ALL OTHER FEES, COSTS AND EXPENSES IN CONNECTION
WITH PROTECTING, MAINTAINING OR PRESERVING THE COLLATERAL AND THE COLLATERAL
AGENT’S INTEREST THEREIN, WHETHER THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR
IN DEFENDING OR PROSECUTING ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THE COLLATERAL.


 


(B)   WITHOUT LIMITING THE APPLICATION OF SECTION 10.1(A) OR (B) HEREOF, EACH
ASSIGNOR AGREES, JOINTLY AND SEVERALLY, TO PAY, INDEMNIFY AND HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST ANY LOSS, COSTS, DAMAGES AND EXPENSES WHICH
SUCH INDEMNITEE MAY SUFFER, EXPEND OR INCUR IN CONSEQUENCE OF OR GROWING OUT OF
ANY MISREPRESENTATION BY ANY ASSIGNOR IN THIS AGREEMENT, ANY OTHER SECURED DEBT
AGREEMENT OR IN ANY WRITING CONTEMPLATED BY OR MADE OR DELIVERED PURSUANT TO OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER SECURED DEBT AGREEMENT.


 


(C)   IF AND TO THE EXTENT THAT THE OBLIGATIONS OF ANY ASSIGNOR UNDER THIS
SECTION 10.1 ARE UNENFORCEABLE FOR ANY REASON, SUCH ASSIGNOR HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH
OBLIGATIONS WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


 


10.2.  INDEMNITY OBLIGATIONS SECURED BY COLLATERAL; SURVIVAL.  ANY AMOUNTS PAID
BY ANY INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS THE RIGHT TO REIMBURSEMENT
SHALL CONSTITUTE OBLIGATIONS SECURED BY THE COLLATERAL. THE INDEMNITY
OBLIGATIONS OF EACH ASSIGNOR CONTAINED IN THIS ARTICLE X SHALL CONTINUE IN FULL
FORCE AND EFFECT NOTWITHSTANDING THE FULL PAYMENT OF ALL THE NOTES ISSUED AND
THE US LOANS MADE UNDER THE BANK CREDIT AGREEMENT, THE TERMINATION OF ALL US
LETTERS OF CREDIT ISSUED UNDER THE BANK CREDIT AGREEMENT, THE TERMINATION OF ALL
US HEDGE AGREEMENTS ENTERED INTO WITH THE OTHER CREDITORS, THE FULL REPAYMENT OF
ALL OF THE OUTSTANDING

 

28

--------------------------------------------------------------------------------


 


SENIOR SECURED NOTES AND ADDITIONAL SENIOR SECURED NOTES AND THE PAYMENT OF ALL
OTHER OBLIGATIONS AND NOTWITHSTANDING THE DISCHARGE THEREOF.


 


ARTICLE XI

 


DEFINITIONS

 

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

 

“Account Debtor” shall mean “account debtor” as such term is defined in the
Uniform Commercial Code as in effect on the Second Restatement Effective Date in
the State of New York.

 

“Additional Senior Secured Noteholders” shall have the meaning provided in the
recitals to this Agreement.

 

“Additional Senior Secured Notes” shall have the meaning provided in the
recitals to this Agreement.

 

“Additional Senior Secured Notes Excluded Collateral” shall mean and include (i)
any property or assets owned by (x) Holdings, (y) any Subsidiary of Holdings
that is not also a Subsidiary of RPP USA, or (z) any Foreign Subsidiary of RPP
USA, (ii) any Real Property and Real Property leases (domestic or foreign),
(iii) all capital stock or other securities of any Assignor that is a Subsidiary
of RPP USA to the extent the Applicable Value of such capital stock or other
securities is equal to or greater than 20% of the then aggregate principal
amount of the Additional Senior Secured Notes outstanding and (iv) all proceeds
and products from any and all of the foregoing excluded Collateral described in
preceding clauses (i) through (iii), unless such proceeds or products would
otherwise constitute Collateral without regard to preceding clauses (i) through
(iii); provided however, in the event that Rule 3-10 or Rule 3-16 of Regulation
S-X under the Securities Act is amended, modified or interpreted by the SEC to
require (or is replaced with another rule or regulation, or any other law, rule
or regulation is adopted, which would require) the filing with the SEC (or any
other governmental agency) of separate financial statements of any Assignor that
is a Subsidiary of RPP USA due to the fact that such Assignor’s capital stock or
other securities secure the Additional Senior Secured Notes, then the capital
stock or other securities of such Assignor shall automatically be deemed not to
be part of the Collateral in which the Note Lender Creditors have a security
interest and shall automatically be deemed to be part of the Additional Senior
Secured Notes Excluded Collateral but only to the extent necessary to not be
subjected to such requirement. In such event, the applicable Security Documents
shall be deemed to be amended or modified to include as Additional Senior
Secured Notes Excluded Collateral the shares of capital stock or other
securities that are so deemed to no longer constitute part of the Collateral.

 

“Additional Senior Secured Notes Trustee” shall have the meaning provided in the
recitals to this Agreement.

 

29

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Second Amended and Restated US Security Agreement,
as the same may be further modified, supplemented or amended from time to time
in accordance with its terms.

 

“Amended and Restated Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated as of December 22, 2003, among the Additional Senior Secured
Notes Trustee, the Original Agent, the Original Collateral Agent and the
Overdraft Creditors (as defined therein), and acknowledged and agreed to by the
Credit Parties from time to time party thereto, as amended and restated, as of
the Second Restatement Effective Date, by and among the Collateral Agent and the
Credit Parties, as further amended, modified, restated, supplemented or replaced
from time to time in accordance with the terms thereof, including, without
limitation, any intercreditor or similar agreement with respect to any
refinancing, replacement or restructuring (including, without limitation, any
such agreement increasing the amount of indebtedness referred to therein or
adding additional parties thereto) with respect to all or any portion of the
indebtedness referenced in such agreement.

 

“Applicable Value” shall mean that aggregate principal amount, par value, book
value as carried by RPP USA or the market value, whichever is greater, of any
capital stock or other securities of any Assignor that is a Subsidiary of RPP
USA.

 

“Assignor” shall have the meaning provided in the preamble to this Agreement.

 

“Bank Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Bank Credit Document Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article XI.

 

“Bank Lender Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Chattel Paper” shall have the meaning provided in the Uniform Commercial Code
as in effect on the Second Restatement Effective Date in the State of New York.

 

“Class” shall have the meaning provided in Section 12.2 of this Agreement.

 

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

 

“Collateral Agent” shall have the meaning provided in the preamble to this
Agreement.

 

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the Second Restatement
Effective Date in the State of New York.

 

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any and all Contracts

 

30

--------------------------------------------------------------------------------


 

and (iii) any and all other rights, interests and claims now existing or in the
future arising in connection with any and all Contracts.

 

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any US Hedge Agreements,
licensing agreements and any partnership agreements, joint venture agreements
and limited liability company agreements).

 

“Copyrights” shall mean any United States or foreign copyright owned by any
Assignor, including any registrations of any Copyrights, in the United States
Copyright Office or the equivalent thereof in any foreign country, as well as
any application for a United States or foreign copyright registration now or
hereafter made with the United States Copyright Office or the equivalent thereof
in any foreign jurisdiction by any Assignor.

 

“Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article XI.

 

“Default” shall mean any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC as in effect on the Second Restatement Effective Date in the State of
New York.

 

“Documents” shall have the meaning provided in the Uniform Commercial Code as in
effect on the Second Restatement Effective Date in the State of New York.

 

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

 

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the Second Restatement
Effective Date in the State of New York.

 

“Equipment” shall mean any “equipment,” as such term is defined in the Uniform
Commercial Code as in effect on the Second Restatement Effective Date in the
State of New York, now or hereafter owned by any Assignor and, in any event,
shall include, but shall not be limited to, all Rolling Stock, all Tractor
Trailers, all machinery, equipment, furnishings, fixtures and vehicles now or
hereafter owned by any Assignor and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, but excluding Equipment to the extent it is subject to a
Permitted Encumbrance under clause (d), (j), (l) or (m) of definition of
“Permitted Encumbrance” in the Bank Credit Agreement and the terms of the
Indebtedness securing such Permitted Encumbrance prohibits assignment of, or
granting of a security interest in, such Assignor’s rights and interests
therein.

 

“Event of Default” shall mean any Event of Default (or similar term) under, and
as defined in, the Credit Agreement or any Hedge Agreement entered into with an
Other Creditor

 

31

--------------------------------------------------------------------------------


 

and shall in any event include, without limitation, (i) any payment default
under any Hedge Agreement or any Senior Secured Note Document, and (ii) at any
time after the First Lien Obligations have been paid in full and all Commitments
and US Letters of Credit under the Bank Credit Agreement have been terminated,
any “Event of Default” (or similar term) under, and as defined in, any Senior
Secured Note Document.

 

“First Lien Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“First Lien Obligations” shall mean all Credit Document Obligations and Other
Obligations.

 

“First Lien Primary Obligations” shall mean (i) in the case of the Credit
Document Obligations, all principal of, premium (if any), and interest on, all
US Loans and (for the avoidance of doubt) notes (including Additional Senior
Secured Notes) under the Credit Agreement, all unreimbursed Letter of Credit
Obligations, the contingent obligation to reimburse all drawings that may occur
with respect to outstanding US Letters of Credit under the Bank Credit Agreement
and all fees owing pursuant to the Credit Agreement, and (ii) in the case of
Other Obligations, all amounts due under any US Hedge Agreements (other than
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities).

 

“First Lien Secondary Obligations” shall mean all First Lien Obligations other
than First Lien Primary Obligations.

 

“General Intangibles” shall have the meaning provided in the Uniform Commercial
Code as in effect on the Second Restatement Effective Date in the State of New
York.

 

“Goods” shall have the meaning provided in the Uniform Commercial Code as in
effect on the Second Restatement Effective Date in the State of New York.

 

“Health-Care Insurance Receivable” shall mean any “health-care insurance
receivable” as such term is defined in the UCC as in effect on the Second
Restatement Effective Date in the State of New York.

 

“Holdings” shall have the meaning provided in the recitals to this Agreement.

 

“Indemnitee” shall have the meaning provided in Section 10.1 of this Agreement.

 

“Instrument” shall have the meaning provided in the Uniform Commercial Code as
in effect on the Second Restatement Effective Date in the State of New York.

 

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same; in all stages of production — from raw
materials through work-in-process to finished goods — and all products and
proceeds of whatever sort and wherever located and any portion thereof which may
be returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as

 

32

--------------------------------------------------------------------------------


 

in effect on the Second Restatement Effective Date in the State of New York, now
or hereafter owned by any Assignor.

 

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the Second Restatement Effective
Date in the State of New York.

 

“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Lenders” shall have the meaning provided in the recitals to this Agreement.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the Second Restatement
Effective Date in the State of New York.

 

“Liens” shall mean any security interest, mortgage, pledge, lien, claim, charge,
encumbrance, title retention agreement, lessor’s interest in a financing lease
or analogous instrument, in, of, or on any Assignor’s property.

 

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

 

“Marks” shall mean all right, title and interest in and to any United States or
foreign trademarks, service marks and trade names now held or hereafter acquired
by any Assignor, including any registration or application for registration of
any trademarks and service marks in the United States Patent and Trademark
Office, or the equivalent thereof in any State of the United States or in any
foreign country, and any trade dress including logos, designs, trade names,
company names, business names, fictitious business names and other business
identifiers in connection with which any of these registered or unregistered
marks are used.

 

“Material Rolling Stock” shall mean any Unit of Rolling Stock having a net book
value greater than $100,000.

 

“Material Tractor Trailer” shall mean any individual Tractor Trailer having a
net book value greater than $100,000.

 

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument.

 

“Netherlands Borrowers” shall have the meaning provided in the recital to this
Agreement.

 

“Note Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

33

--------------------------------------------------------------------------------


 

“Note Credit Documents” shall have the meaning provided in the recitals to this
Agreement.

 

“Note Lender Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Obligations” shall mean for each Assignor:

 

(i)            the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
thereon (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding)) owing by such
Assignor to the Lender Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with the Credit Agreement and the other
Loan Documents (which term Loan Documents, for purposes of this clause (i) only,
for the avoidance of doubt, also includes all Note Credit Documents) to which
such Assignor is a party (including all such obligations, liabilities and
indebtedness of such Assignor under any guaranty to which such assignor is a
party constituting a Loan Document) and the due performance and compliance by
each Assignor with all of the terms, conditions and agreements contained in the
Credit Agreement and in such other Loan Documents to which such assignor is a
party (all such obligations, indebtedness and liabilities under this clause (i),
except to the extent consisting of Other Obligations, being herein collectively
called the “Credit Document Obligations”, and all such obligations,
indebtedness, and liabilities under this clause (i), except to the extent
consisting of Other Obligations or obligations, indebtedness or liabilities with
respect to the Note Credit Documents, being herein collectively called the “Bank
Credit Document Obligations”).

 

(ii)           the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
thereon (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding)) owing by such
Assignor to the Other Creditors under, or with respect to (including all such
obligations, indebtedness and liabilities of such Assignor under any guaranty
of), any Hedge Agreement, whether such Hedge Agreement is now in existence or
hereafter arising, and the due performance and compliance by such Assignor with
all of the terms, conditions and agreements contained therein (all such
obligations, liabilities and indebtedness under this clause (ii) being herein
collectively called the “Other Obligations”);

 

(iii)          Intentionally Omitted.

 

34

--------------------------------------------------------------------------------


 

(iv)          the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, indemnities, fees and interest
thereon (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding)) of such Assignor
owing to the Second Lien Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with the Senior Secured Notes and the
other Senior Secured Note Documents to which such Assignor is a party (including
all such obligations, indebtedness and liabilities of such Assignor under any
guaranty constituting a Senior Secured Note Document) and the due performance
and compliance by such Assignor with all of the terms, conditions and agreements
contained in the Senior Secured Notes and in such other Senior Secured Note
Documents (all such obligations, liabilities and indebtedness under this clause
(iv) being herein collectively called the “Second Lien Obligations”);

 

(v)           any and all sums owing at any time owing to Collateral Agent,
including without limitation, any and all sums advanced by the Collateral Agent
in order to preserve the Collateral or preserve its security interest in the
Collateral;

 

(vi)          in the event of any proceeding for the collection or enforcement
of any indebtedness, obligations or liabilities of any Assignor referred to in
clauses (i) through (iv) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Collateral Agent of its rights hereunder, together
with reasonable attorneys’ fees and court costs; and

 

(vii)         all amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement under Section 10.1 of this Agreement;

 

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

 

“Original Agent” shall have the meaning provided in the recitals to this
Agreement.

 

“Original Bank Credit Agreement” shall have the meaning provided in the recitals
to this Agreement.

 

“Original Bank Lender Creditors” shall have the meaning provided in the recitals
to this Agreement.

 

“Original Collateral Agent” shall have the meaning provided in the recitals to
this Agreement.

 

“Original Dutch Borrower” shall have the meaning provided in the recitals to
this Agreement.

 

35

--------------------------------------------------------------------------------


 

“Original Lenders” shall have the meaning provided in the recitals to this
Agreement.

 

“Original US Security Agreement” shall have the meaning provided in the recitals
to this Agreement.

 

“Other Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article XI.

 

“Patents” shall mean any United States or foreign patent to which any Assignor
now or hereafter has right, title and interest therein, and any divisions or
continuation (including, but not limited to, continuations in parts) and
improvements thereof, as well as any application for a United States or foreign
patent now or hereafter made by any Assignor.

 

“Permitted Liens” shall mean (i) “Permitted Encumbrances” under, and as defined
in, the Bank Credit Agreement, (ii) Liens otherwise permitted under the Credit
Agreement or (iii) after the date on which all First Lien Obligations have been
paid in full in cash in accordance with the terms thereof and all Commitments
and US Letters of Credit under the Bank Credit Agreement have been terminated,
those Liens permitted at such time under the Senior Secured Note Indenture.

 

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations (including certificates of need) of or from any
governmental authority or agency.

 

“Pro Rata Share” shall have the meaning provided in Section 9.4(b) of this
Agreement.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the Second Restatement
Effective Date or under other relevant law and, in any event, shall include, but
not be limited to, (i) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to the Collateral Agent or any Assignor from time
to time with respect to any of the Collateral, (ii) any and all payments (in any
form whatsoever) made or due and payable to any Assignor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority) and (iii) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.

 

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, immovable property, improvements and fixtures,
including Leaseholds.

 

“Receivables” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the Second Restatement Effective Date in the
State of New York, and in any event shall include but shall not be limited to,
all rights to payment of any monetary obligation, whether or not earned by
performance, (i) for property that has been or is to be sold, leased, licensed,
assigned or otherwise disposed of, (ii) for services rendered or to be rendered,
(iii) for a policy of insurance issued or to be issued, (iv) for a secondary
obligation

 

36

--------------------------------------------------------------------------------


 

incurred or to be incurred, (v) for energy provided or to be provided, (vi) for
the use or hire of a vessel under a charter or other contract, (vii) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (viii) as winnings in a lottery or other game of chance
operated or sponsored by a State, governmental unit of a State, or person
licensed or authorized to operate the game by a State or governmental unit of a
State. Without limiting the foregoing, the term “account” shall include all
Health-Care-Insurance Receivables.

 

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York on the Second Restatement
Effective Date or as thereafter amended.

 

“Representative” shall have the meaning provided in Section 9.4(e) of this
Agreement.

 

“Required Second Lien Creditors” shall mean the holders of a majority of the
then outstanding principal amount of all Senior Secured Notes.

 

“Required Secured Creditors” shall mean (i) at any time when any Bank Credit
Document Obligations are outstanding or any Commitments or US Letters of Credit
under the Bank Credit Agreement exist, the Requisite Lender Creditors, (ii) at
any time after all of the Bank Credit Document Obligations have been paid in
full in cash in accordance with the terms thereof and all Commitments and US
Letters of Credit under the Bank Credit Agreement have been terminated, the
holders of a majority of the Other Obligations, and (iii) at any time after all
First Lien Obligations have been paid in full in cash in accordance with the
terms thereof and all Commitments and US Letters of Credit under the Bank Credit
Agreement have been terminated, the Senior Secured Notes Trustee acting at the
direction of the Required Second Lien Creditors  (it being understood that, for
purposes of clauses (i) and (ii) above, such clauses shall be subject to the
terms of the Intercreditor Agreement).

 

“Requisite Creditors” shall have the meaning provided in Section 12.2 of this
Agreement.

 

“Requisite Lender Creditors” shall mean (i) the “Requisite Lenders” under, and
as defined in, the Bank Credit Agreement (or, to the extent provided in Section
9.2 of the Bank Credit Agreement, each of the Lenders) and (ii) subject to the
terms of the Intercreditor Agreement, the Additional Senior Secured Notes
Trustee acting at the direction of the holders of a majority of the then
outstanding principal amount of all Additional Senior Secured Notes.

 

“Rolling Stock” shall mean any railroad car, locomotive, stacktrain or other
rolling stock, or accessories used on such railroad cars, locomotives or other
rolling stock (including superstructures and racks).

 

“RPP USA” shall have the meaning provided in the recitals to this Agreement.

 

“Second Lien Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Second Lien Excluded Collateral” shall mean and include (i) any property or
assets owned by (x) Holdings, (y) any Subsidiary of Holdings that is not also a
Subsidiary of RPP

 

37

--------------------------------------------------------------------------------


 

USA, or (z) any Foreign Subsidiary of RPP USA, (ii) any Real Property and Real
Property leases (domestic or foreign), (iii) all capital stock or other
securities of any Assignor that is a Subsidiary of RPP USA to the extent the
Applicable Value of such capital stock or other securities is equal to or
greater than 20% of the then aggregate principal amount of the Senior Secured
Notes outstanding and (iv) all proceeds and products from any and all of the
foregoing excluded Collateral described in clauses (i) through (iii), unless
such proceeds or products would otherwise constitute Collateral without regard
to preceding clauses (i) through (iii); provided however, in the event that Rule
3-10 or Rule 3-16 of Regulation S-X under the Securities Act is amended,
modified or interpreted by the SEC to require (or is replaced with another rule
or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other governmental agency) of separate
financial statements of any Assignor that is a Subsidiary of RPP USA due to the
fact that such Assignor’s capital stock or other securities secure the Senior
Secured Notes, then the capital stock or other securities of such Assignor shall
automatically be deemed not to be part of the Collateral for which the Second
Lien Creditors have a security interest in and shall automatically be deemed to
be part of the Second Lien Excluded Collateral but only to the extent necessary
to not be subject to such requirement. In such event, the applicable Security
Documents shall be deemed to be amended or modified to include as Second Lien
Excluded Collateral the shares of capital stock or other securities that are so
deemed to no longer constitute part of the Collateral.

 

“Second Lien Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article XI.

 

“Second Restatement Effective Date” shall mean the date and time on or prior to
January 24, 2005 (a) on which (i) this Agreement shall have been executed and
delivered by the Collateral Agent and each US Credit Party for whom a signature
line has been provided below and bearing the consent of the Required Secured
Creditors, (ii) the initial advance under the Bank Credit Agreement shall have
been made and all Obligations arising under the Original Bank Agreement, and all
Other Obligations (each as defined in the Original Security Agreement) shall
have been satisfied in full and (iii) the Resignation shall have been executed
by the Original Collateral Agent and delivered to RPP USA, the Additional Senior
Secured Notes Trustee and the Senior Secured Notes Trustee and (b) of which
written notice of the events described in clause (a) of this definition shall
have been provided by the Collateral Agent to RPP USA, the Senior Secured Notes
Trustee and the Additional Senior Secured Notes Trustee..

 

“Secured Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Secured Debt Agreements” shall mean and include this Agreement, the other Loan
Documents to which any Assignor is a party (which term Loan Documents, for
purposes of this definition only, also shall include all Note Credit Documents),
the US Hedge Agreements entered into with an Other Creditor and the Senior
Secured Note Documents.

 

“Senior Secured Note Documents” shall have the meaning provided in the recitals
to this Agreement.

 

“Senior Secured Note Indenture” shall have the meaning provided in the recitals
to this Agreement.

 

38

--------------------------------------------------------------------------------


 

“Senior Secured Noteholders” shall have the meaning provided in the recitals to
this Agreement.

 

“Senior Secured Notes” shall have the meaning provided in the recitals to this
Agreement.

 

“Senior Secured Notes Trustee” shall have the meaning provided in the preamble
to this Agreement.

 

“Security Documents” shall mean collectively, the “Collateral Documents” (as
such term is defined in the Bank Credit Agreement), all Control Agreements,
landlord waivers, mortgagee waivers, bailee waivers and similar agreements
entered into by the Collateral Agent in connection with any Collateral.

 

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the Second Restatement Effective Date in the
State of New York.

 

“STB” shall mean the Surface Transportation Board or any successor thereto.

 

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the Second Restatement
Effective Date in the State of New York, now or hereafter owned by any Assignor,
or in which any Assignor has any rights, and, in any event, shall include, but
shall not be limited to all of such Assignor’s rights in any Letter-of-Credit
Right or secondary obligation that supports the payment or performance of, and
all security for, any Receivable, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

 

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the Second Restatement
Effective Date in the State of New York.

 

“Termination Date” shall have the meaning provided in Section 12.8 of this
Agreement.

 

“Tractor Trailer” shall mean any vehicle, truck, tractor, trailer, tank trailer
or other trailer or similar vehicle or trailer.

 

“Trade Secret Rights” shall have the meaning provided in Section 5.1 of this
Agreement.

 

“Transmitting Utility” shall have the meaning given such term in Section
9-102(a)(80) of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

“Unit” shall mean any individual unit of Rolling Stock.

 

“US Agent” shall have the meaning provided in the recitals to this Agreement.

 

39

--------------------------------------------------------------------------------


 

“US Borrower” and “US Borrowers” shall have the respective meaning provided to
them in the recitals to this Agreement.

 

“US Finance Corp.” shall have the meaning provided in the recitals to this
Agreement.

 

“US Lenders” shall have the meaning provided in the recitals to this Agreement.

 

“US Loans” shall have the meaning provided in the recitals to this Agreement.

 

“US Mortgage” shall mean any Mortgage executed by a US Credit Party.

 

“US Security Document” shall mean each US Pledge Agreement, each Mortgage, this
Agreement and each other Security Document executed by a US Credit Party.

 


ARTICLE XII

 


MISCELLANEOUS

 


12.1.  NOTICES.  EXCEPT AS OTHERWISE SPECIFIED HEREIN, ALL NOTICES, REQUESTS,
DEMANDS OR OTHER COMMUNICATIONS TO OR UPON THE RESPECTIVE PARTIES HERETO SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE WHEN DELIVERED TO THE PARTY TO WHICH
SUCH NOTICE, REQUEST, DEMAND OR OTHER COMMUNICATION IS REQUIRED OR PERMITTED TO
BE GIVEN OR MADE UNDER THIS AGREEMENT, ADDRESSED:


 


(A)   IF TO ANY ASSIGNOR, AT:


 

1600 Smith Street, 24th Floor
Houston, TX 77002
Attention:  Vice-President and General Counsel
Telephone No.: (832) 366-2316
Facsimile No.: (832) 366-2586

 


(B)   IF TO THE COLLATERAL AGENT, AT:


 

GENERAL ELECTRIC CAPITAL CORPORATION

335 Madison Avenue, 12th Floor

New York, NY 10017

ATTN:  RPP Account Officer

Fax:  (212) 370-8767

 

With a copy to:

 

GENERAL ELECTRIC CAPITAL CORPORATION

201 Merritt 7

Norwalk, Connecticut  06851

ATTN:  Corporate Counsel

Global Sponsor Finance

Fax:  (203) 956-4216

 

40

--------------------------------------------------------------------------------


 


(C)   IF TO ANY BANK LENDER CREDITOR (OTHER THAN THE COLLATERAL AGENT), AT SUCH
ADDRESS AS SUCH BANK LENDER CREDITOR SHALL HAVE SPECIFIED IN THE BANK CREDIT
AGREEMENT;


 


(D)   IF TO ANY REPRESENTATIVE OR ANY OTHER CREDITOR, AT SUCH ADDRESS AS SUCH
REPRESENTATIVE OR OTHER CREDITOR SHALL HAVE SPECIFIED IN WRITING TO EACH
ASSIGNOR AND THE COLLATERAL AGENT;


 


(E)   IF TO THE SENIOR SECURED NOTES TRUSTEE OR ANY OTHER SECOND LIEN CREDITOR,
AT:


 

Deutsche Bank Trust Company Americas
Corporate Trust and Agency Services
280 Park Avenue
New York, New York 10017
Attention: Dorothy Robinson
Telephone No.:  (212) 454-4274
Facsimile No.: (212) 454-2223;

 

and

 


(F)    IF TO THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE OR ANY OTHER NOTE
LENDER CREDITOR, AT:


 

The Bank of New York
101 Barclay Street - 8W
New York, NY 10286
Attention: Corporate Trust Division
Telephone No.:  (212) 815-4799
Telecopier No.:  (212) 815-5707

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 


12.2.  WAIVER; AMENDMENT.  NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT OR
ANY OTHER SECURITY DOCUMENT OR ANY OF THE DEFINED TERMS CONTAINED IN THE BANK
CREDIT AGREEMENT THAT ARE INCORPORATED HEREIN OR IN ANY SUCH OTHER SECURITY
DOCUMENT PURSUANT TO THE TERMS OF THIS AGREEMENT OR IN ANY SUCH OTHER SECURITY
DOCUMENT (BUT ONLY INSOFAR AS SUCH TERMS ARE USED IN THIS AGREEMENT OR IN ANY
SUCH OTHER SECURITY DOCUMENT) MAY BE AMENDED, CHANGED, WAIVED, MODIFIED OR
VARIED IN ANY MANNER WHATSOEVER UNLESS IN WRITING DULY SIGNED BY EACH ASSIGNOR
DIRECTLY AND ADVERSELY AFFECTED THEREBY AND THE COLLATERAL AGENT (WITH THE
CONSENT OF THE REQUIRED SECURED CREDITORS); PROVIDED, (I) THAT ANY SUCH
AMENDMENT, CHANGE, WAIVER, MODIFICATION OR VARIANCE (X) AFFECTING THE RIGHTS AND
BENEFITS OF A SINGLE CLASS OF FIRST LIEN CREDITORS (AND NOT ALL FIRST LIEN
CREDITORS IN A LIKE OR SIMILAR MANNER) SHALL REQUIRE THE WRITTEN CONSENT OF THE
REQUISITE CREDITORS OF SUCH CLASS OF FIRST LIEN CREDITORS AND (Y) MATERIALLY
ADVERSELY AFFECTING THE RIGHTS AND BENEFITS OF THE SECOND LIEN CREDITORS (AND
NOT ALL SECURED CREDITORS IN A LIKE OR SIMILAR MANNER) SHALL REQUIRE THE WRITTEN
CONSENT OF THE REQUISITE CREDITORS OF THE SECOND LIEN CREDITORS, (II) THAT ANY
AMENDMENT, CHANGE, WAIVER, MODIFICATION OR VARIANCE TO THE EXTENT RELATING TO
ANY SECOND LIEN EXCLUDED COLLATERAL MAY BE MADE WITHOUT THE CONSENT OF THE
SECOND LIEN CREDITORS AND (III) THAT ANY AMENDMENT, CHANGE, WAIVER, MODIFICATION
OR

 

41

--------------------------------------------------------------------------------


 


VARIANCE TO THE EXTENT RELATING TO THE ADDITIONAL SENIOR SECURED NOTE EXCLUDED
COLLATERAL MAY BE MADE WITHOUT THE CONSENT OF THE NOTE LENDER CREDITORS OR THE
SECOND LIEN CREDITORS. FOR THE PURPOSE OF THIS AGREEMENT AND EACH OTHER SECURITY
DOCUMENT, THE TERM “CLASS” SHALL MEAN EACH CLASS OF SECURED CREDITORS, I.E.,
WHETHER (W) THE LENDER CREDITORS AS HOLDERS OF THE CREDIT DOCUMENT OBLIGATIONS,
(X) THE OTHER CREDITORS AS THE HOLDERS OF THE OTHER OBLIGATIONS, OR (Y) THE
SECOND LIEN CREDITORS AS HOLDERS OF THE SECOND LIEN OBLIGATIONS. FOR THE PURPOSE
OF THIS AGREEMENT AND EACH OTHER SECURITY DOCUMENT, THE TERM “REQUISITE
CREDITORS” OF ANY CLASS SHALL MEAN (W) WITH RESPECT TO THE CREDIT DOCUMENT
OBLIGATIONS, THE REQUISITE LENDER CREDITORS, (X) WITH RESPECT TO THE OTHER
OBLIGATIONS, THE HOLDERS OF AT LEAST A MAJORITY OF ALL OBLIGATIONS OUTSTANDING
FROM TIME TO TIME UNDER THE US HEDGE AGREEMENTS, AND (Y) WITH RESPECT TO THE
SECOND LIEN OBLIGATIONS, THE SENIOR SECURED NOTES TRUSTEE (ACTING AT THE
DIRECTION OF THE HOLDERS OF AT LEAST A MAJORITY OF THE OUTSTANDING AGGREGATE
PRINCIPAL AMOUNT OF SENIOR SECURED NOTES).


 


12.3.  OBLIGATIONS ABSOLUTE.  THE OBLIGATIONS OF EACH ASSIGNOR HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE IMPAIRED BY:
(A) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT, READJUSTMENT,
COMPOSITION, LIQUIDATION OR THE LIKE OF SUCH ASSIGNOR; (B) ANY EXERCISE OR
NON-EXERCISE, OR ANY WAIVER OF, ANY RIGHT, REMEDY, POWER OR PRIVILEGE UNDER OR
IN RESPECT OF THIS AGREEMENT OR ANY OTHER SECURED DEBT AGREEMENT; (C) ANY
RENEWAL, EXTENSION, AMENDMENT OR MODIFICATION OF OR ADDITION OR SUPPLEMENT TO OR
DELETION FROM ANY SECURED DEBT AGREEMENT OR ANY SECURITY FOR ANY OF THE
OBLIGATIONS; (D) ANY WAIVER, CONSENT, EXTENSION, INDULGENCE OR OTHER ACTION OR
INACTION UNDER OR IN RESPECT OF ANY SUCH AGREEMENT OR INSTRUMENT INCLUDING,
WITHOUT LIMITATION, THIS AGREEMENT; (E) ANY FURNISHING OF ANY ADDITIONAL
SECURITY TO THE COLLATERAL AGENT OR ITS ASSIGNEE OR ANY ACCEPTANCE THEREOF OR
ANY RELEASE OF ANY SECURITY BY THE COLLATERAL AGENT OR ITS ASSIGNEE; OR (F) ANY
LIMITATION ON ANY PARTY’S LIABILITY OR OBLIGATIONS UNDER ANY SUCH INSTRUMENT OR
AGREEMENT OR ANY INVALIDITY OR UNENFORCEABILITY, IN WHOLE OR IN PART, OF ANY
SUCH INSTRUMENT OR AGREEMENT OR ANY TERM THEREOF; WHETHER OR NOT ANY ASSIGNOR
SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING. THE RIGHTS AND REMEDIES
OF THE COLLATERAL AGENT HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES WHICH THE COLLATERAL AGENT WOULD OTHERWISE HAVE.


 


12.4.  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON EACH
ASSIGNOR AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF THE
COLLATERAL AGENT AND THE OTHER SECURED CREDITORS AND THEIR SUCCESSORS AND
ASSIGNS; PROVIDED, THAT NO ASSIGNOR MAY TRANSFER OR ASSIGN ANY OR ALL OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COLLATERAL AGENT AND OTHERWISE IN ACCORDANCE WITH THE TERMS OF THE RESPECTIVE
SECURED DEBT AGREEMENTS. ALL AGREEMENTS, STATEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY EACH ASSIGNOR HEREIN OR IN ANY CERTIFICATE OR OTHER
INSTRUMENT DELIVERED BY SUCH ASSIGNOR OR ON ITS BEHALF UNDER THIS AGREEMENT
SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE SECURED CREDITORS AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER SECURED DEBT
AGREEMENTS REGARDLESS OF ANY INVESTIGATION MADE BY THE SECURED CREDITORS OR ON
THEIR BEHALF.


 


12.5.  HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL SECTIONS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


12.6.  GOVERNING LAW.

 

42

--------------------------------------------------------------------------------


 

(A)          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

(B)           EACH ASSIGNOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
ASSIGNORS, COLLATERAL AGENT AND SECURED CREDITORS PERTAINING TO THIS AGREEMENT
OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT, PROVIDED, THAT
COLLATERAL AGENT, SECURED CREDITORS AND ASSIGNORS ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK
COUNTY, AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE COLLATERAL AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF COLLATERAL AGENT.  EACH ASSIGNOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH ASSIGNOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH ASSIGNOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH ASSIGNOR AT THE ADDRESS SET FORTH
IN SECTION 12.1 HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

 

(C)           BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES ARISING
HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND
ASSIGNORS ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
SECURITY DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

43

--------------------------------------------------------------------------------


 


12.7.  ASSIGNOR’S DUTIES.  IT IS EXPRESSLY AGREED, ANYTHING HEREIN CONTAINED TO
THE CONTRARY NOTWITHSTANDING, THAT EACH ASSIGNOR SHALL REMAIN LIABLE TO PERFORM
ALL OF THE OBLIGATIONS, IF ANY, ASSUMED BY IT WITH RESPECT TO THE COLLATERAL AND
NEITHER THE COLLATERAL AGENT NOR ANY OTHER SECURED CREDITOR SHALL HAVE ANY
OBLIGATIONS OR LIABILITIES WITH RESPECT TO ANY COLLATERAL BY REASON OF OR
ARISING OUT OF THIS AGREEMENT, NOR SHALL THE COLLATERAL AGENT NOR ANY OTHER
SECURED CREDITOR BE REQUIRED OR OBLIGATED IN ANY MANNER TO PERFORM OR FULFILL
ANY OF THE OBLIGATIONS OF EACH ASSIGNOR UNDER OR WITH RESPECT TO ANY COLLATERAL.


 


12.8.  TERMINATION; RELEASE.


 


(A)   AFTER THE TERMINATION DATE, THIS AGREEMENT AND THE SECURITY INTERESTS
CREATED HEREBY SHALL TERMINATE (PROVIDED THAT ALL INDEMNITIES SET FORTH HEREIN
INCLUDING, WITHOUT LIMITATION, IN SECTION 10.1 HEREOF AND IN SECTION 6 OF ANNEX
N HERETO SHALL SURVIVE SUCH TERMINATION) AND THE COLLATERAL AGENT, AT THE
REQUEST AND EXPENSE OF THE RESPECTIVE ASSIGNOR, WILL PROMPTLY EXECUTE AND
DELIVER TO SUCH ASSIGNOR A PROPER INSTRUMENT OR INSTRUMENTS (INCLUDING UCC
TERMINATION STATEMENTS ON FORM UCC-3) ACKNOWLEDGING THE SATISFACTION AND
TERMINATION OF THIS AGREEMENT, AND WILL DULY ASSIGN, TRANSFER AND DELIVER TO
SUCH ASSIGNOR (WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH
OF THE COLLATERAL AS MAY BE IN THE POSSESSION OF THE COLLATERAL AGENT AND AS HAS
NOT THERETOFORE BEEN SOLD OR OTHERWISE APPLIED OR RELEASED PURSUANT TO THIS
AGREEMENT. AS USED IN THIS AGREEMENT, “TERMINATION DATE” SHALL MEAN THE DATE
UPON WHICH THE COMMITMENTS AND ALL US HEDGE AGREEMENTS ENTERED INTO WITH OTHER
CREDITORS HAVE BEEN TERMINATED, NO NOTE IS OUTSTANDING (AND ALL US LOANS HAVE
BEEN REPAID IN FULL), ALL US LETTERS OF CREDIT HAVE BEEN TERMINATED, ALL
ADDITIONAL SENIOR SECURED NOTES AND ALL OTHER OBLIGATIONS UNDER THE NOTE CREDIT
DOCUMENTS HAVE BEEN REPAID IN FULL, ALL SECOND LIEN OBLIGATIONS HAVE BEEN REPAID
IN FULL AND ALL OTHER OBLIGATIONS (OTHER THAN ARISING FROM INDEMNITIES FOR WHICH
NO REQUEST HAS BEEN MADE) THEN OWING HAVE BEEN PAID IN FULL;  PROVIDED, HOWEVER,
AT SUCH TIME AS (X) ALL BANK CREDIT DOCUMENT OBLIGATIONS HAVE BEEN PAID IN FULL
IN CASH IN ACCORDANCE WITH THE TERMS THEREOF AND ALL COMMITMENTS AND US LETTERS
OF CREDIT UNDER THE BANK CREDIT AGREEMENT HAVE BEEN TERMINATED OR (Y) EACH OF
THE BANK LENDER CREDITORS, THE OTHER CREDITORS HAVE RELEASED THEIR LIENS ON ALL
OF THE COLLATERAL THEN, IN EITHER CASE, THIS AGREEMENT AND THE SECURITY
INTERESTS CREATED HEREBY SHALL TERMINATE (PROVIDED THAT ALL INDEMNITIES SET
FORTH HEREIN (INCLUDING, WITHOUT LIMITATION, IN SECTION 10.1 HEREOF) AND IN
SECTION 6 OF ANNEX N HERETO SHALL SURVIVE SUCH TERMINATION) UNLESS, IN THE CASE
OF PRECEDING CLAUSE (X), ANY EVENT OF DEFAULT UNDER EITHER THE NOTE CREDIT
AGREEMENT OR THE SENIOR SECURED NOTE INDENTURE EXISTS AS OF THE DATE ON WHICH
THE BANK CREDIT DOCUMENT OBLIGATIONS ARE REPAID IN FULL AND TERMINATED AS
DESCRIBED IN SUCH CLAUSE (X), IN WHICH CASE THE SECURITY INTERESTS CREATED UNDER
THIS AGREEMENT IN FAVOR OF THE NOTE LENDER CREDITORS AND THE SECOND LIEN
CREDITORS WILL NOT BE RELEASED EXCEPT TO THE EXTENT THE COLLATERAL OR ANY
PORTION THEREOF WAS DISPOSED OF IN ORDER TO REPAY THE FIRST LIEN OBLIGATIONS
(ALTHOUGH THE SECURITY INTERESTS CREATED IN FAVOR OF THE NOTE LENDER CREDITORS
AND THE SECOND LIEN CREDITORS WILL BE RELEASED WHEN SUCH EVENT OF DEFAULT AND
ALL OTHER EVENTS OF DEFAULT UNDER THE NOTE CREDIT AGREEMENT AND THE SENIOR
SECURED NOTE INDENTURE CEASE TO EXIST).


 


(B)   IN THE EVENT THAT ANY PART OF THE COLLATERAL IS SOLD OR OTHERWISE DISPOSED
OF (TO A PERSON OTHER THAN A CREDIT PARTY) IN CONNECTION WITH A SALE OR OTHER
DISPOSITION PERMITTED BY THE RESPECTIVE SECURED DEBT AGREEMENTS OR IS OTHERWISE
RELEASED AT THE DIRECTION OF THE

 

44

--------------------------------------------------------------------------------


 


REQUIRED SECURED CREDITORS, AND THE PROCEEDS OF ANY SUCH SALE OR DISPOSITION ARE
APPLIED IN ACCORDANCE WITH THE TERMS OF THE RESPECTIVE SECURED DEBT AGREEMENTS,
TO THE EXTENT REQUIRED TO BE SO APPLIED, THE COLLATERAL AGENT, AT THE REQUEST
AND EXPENSE OF SUCH ASSIGNOR, WILL (I) DULY ASSIGN, TRANSFER AND DELIVER TO SUCH
ASSIGNOR (WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH OF
THE COLLATERAL AS IS THEN BEING (OR HAS BEEN) SO SOLD, DISPOSED OF OR RELEASED
AND AS MAY BE IN THE POSSESSION OF THE COLLATERAL AGENT AND HAS NOT THERETOFORE
BEEN RELEASED PURSUANT TO THIS AGREEMENT AND/OR (II) EXECUTE SUCH RELEASES AND
DISCHARGES IN RESPECT OF SUCH COLLATERAL AS IS THEN BEING (OR HAS BEEN) SO SOLD,
DISPOSED OF OR RELEASED AS SUCH ASSIGNOR MAY REASONABLY REQUEST.


 


(C)   AT ANY TIME THAT THE RESPECTIVE ASSIGNOR DESIRES THAT COLLATERAL BE
RELEASED AS PROVIDED IN SECTION 12.8(A) OR (B) HEREOF, SUCH ASSIGNOR SHALL
DELIVER TO THE COLLATERAL AGENT A CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER OF
SUCH ASSIGNOR STATING THAT THE RELEASE OF THE RESPECTIVE COLLATERAL IS PERMITTED
PURSUANT TO SECTION 12.8(A) OR (B) HEREOF. IF REQUESTED BY THE COLLATERAL AGENT
(ALTHOUGH THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION TO MAKE ANY SUCH
REQUEST), THE RELEVANT ASSIGNOR SHALL FURNISH APPROPRIATE LEGAL OPINIONS (FROM
COUNSEL, WHICH MAY BE IN-HOUSE COUNSEL, REASONABLY ACCEPTABLE TO THE COLLATERAL
AGENT) TO THE EFFECT SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE. THE
COLLATERAL AGENT SHALL HAVE NO LIABILITY WHATSOEVER TO ANY SECURED CREDITOR AS
THE RESULT OF ANY RELEASE OF COLLATERAL BY IT AS PERMITTED (OR WHICH THE
COLLATERAL AGENT IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
DECISION) BELIEVES TO BE PERMITTED) BY THIS SECTION 12.8.


 


(D)   WITHOUT LIMITING THE FOREGOING PROVISIONS OF THIS SECTION 12.8, TO THE
EXTENT APPLICABLE FOLLOWING THE QUALIFICATION OF THE SENIOR SECURED NOTE
INDENTURE UNDER THE TRUST INDENTURE ACT (BUT ONLY INSOFAR AS THIS AGREEMENT
APPLIES TO THE SECOND LIEN CREDITORS), (I) THE ASSIGNORS SHALL COMPLY WITH
SECTION 314(D) OF THE TRUST INDENTURE ACT IN CONNECTION WITH THE RELEASE OF
PROPERTY OR LIENS HEREUNDER AND (II) THE PARTIES HERETO AGREE THAT IF ANY
AMENDMENTS TO THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT ARE REQUIRED IN
ORDER TO COMPLY WITH THE PROVISIONS OF THE TRUST INDENTURE ACT, SUCH PARTIES
SHALL COOPERATE AND ACT IN GOOD FAITH TO EFFECT SUCH AMENDMENTS AS PROMPTLY AS
PRACTICABLE.


 


(E)   WITHOUT LIMITING THE FOREGOING PROVISIONS OF THIS SECTION 12.8, TO THE
EXTENT APPLICABLE FOLLOWING THE QUALIFICATION OF THE NOTE CREDIT AGREEMENT UNDER
THE TRUST INDENTURE ACT (BUT ONLY INSOFAR AS THIS AGREEMENT APPLIES TO THE NOTE
LENDER CREDITORS), (I) THE ASSIGNORS SHALL COMPLY WITH SECTION 314(D) OF THE
TRUST INDENTURE ACT IN CONNECTION WITH THE RELEASE OF PROPERTY OR LIENS
HEREUNDER AND (II) THE PARTIES HERETO AGREE THAT IF ANY AMENDMENTS TO THIS
AGREEMENT OR ANY OTHER SECURITY DOCUMENT ARE REQUIRED IN ORDER TO COMPLY WITH
THE PROVISIONS OF THE TRUST INDENTURE ACT, SUCH PARTIES SHALL COOPERATE AND ACT
IN GOOD FAITH TO EFFECT SUCH AMENDMENTS AS PROMPTLY AS PRACTICABLE.


 


12.9.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. A SET OF COUNTERPARTS
EXECUTED BY ALL THE PARTIES HERETO SHALL BE LODGED WITH EACH ASSIGNOR, THE
COLLATERAL AGENT AND THE SENIOR SECURED NOTES TRUSTEE.

 

45

--------------------------------------------------------------------------------


 


12.10.  THE COLLATERAL AGENT AND THE OTHER SECURED CREDITORS.


 


(A)   THE COLLATERAL AGENT WILL HOLD IN ACCORDANCE WITH THIS AGREEMENT ALL ITEMS
OF THE COLLATERAL AT ANY TIME RECEIVED UNDER THIS AGREEMENT. IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT THE OBLIGATIONS OF THE COLLATERAL AGENT AS HOLDER OF
THE COLLATERAL AND INTERESTS THEREIN AND WITH RESPECT TO THE DISPOSITION
THEREOF, AND OTHERWISE UNDER THIS AGREEMENT, ARE ONLY THOSE EXPRESSLY SET FORTH
IN THIS AGREEMENT AND IN ANNEX N HERETO. THE COLLATERAL AGENT SHALL ACT
HEREUNDER ON THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN ANNEX N HERETO.


 


(B)   IN ADDITION TO THE PROVISIONS OF CLAUSE (A) OF THIS SECTION 12.10 AND THE
OTHER PROVISIONS OF THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS, THE SECURED
CREDITORS (BY THEIR ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT AND THE OTHER
APPLICABLE SECURITY DOCUMENTS) ALSO EXPRESSLY ACKNOWLEDGE AND AGREE TO THE OTHER
PROVISIONS OF ANNEX N HERETO.


 


12.11.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


12.12.  LIMITED OBLIGATIONS.


 


(A)   IT IS THE DESIRE AND INTENT OF EACH ASSIGNOR AND THE SECURED CREDITORS
THAT THIS AGREEMENT SHALL BE ENFORCED AGAINST EACH ASSIGNOR TO THE FULLEST
EXTENT PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH
JURISDICTION IN WHICH ENFORCEMENT IS SOUGHT. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IN FURTHERANCE OF THE FOREGOING, IT IS NOTED THAT
EACH ASSIGNOR THAT IS A SUBSIDIARY OF RPP USA AND WHICH HAS EXECUTED A GUARANTY
OF THE OBLIGATIONS PURSUANT TO A SECURED DEBT AGREEMENT, THE OBLIGATIONS OF SUCH
SUBSIDIARY THEREUNDER MAY HAVE BEEN LIMITED AS PROVIDED THEREIN.


 


(B)   TO THE EXTENT NOT OTHERWISE PROVIDED IN A GUARANTY GIVEN BY AN ASSIGNOR IN
RESPECT OF THE SECOND LIEN OBLIGATIONS, EACH ASSIGNOR, OTHER THAN HOLDINGS, RPP
USA, US FINANCE CORP. AND ANY OTHER SUBSIDIARY OF HOLDINGS THAT IS NOT ALSO A
SUBSIDIARY OF RPP USA (COLLECTIVELY, THE “SECOND LIEN ASSIGNORS”), THE SENIOR
SECURED NOTES TRUSTEE AND EACH OTHER SECOND LIEN CREDITOR HEREBY CONFIRM THAT IT
IS THE INTENTION OF ALL SUCH PERSONS THAT THE GRANT OF THE SECURITY INTEREST
HEREUNDER BY THE SECOND LIEN ASSIGNORS WITH RESPECT TO THE SECOND LIEN
OBLIGATIONS AND THE SECOND LIEN OBLIGATIONS OF EACH SUCH SECOND LIEN ASSIGNOR
HEREUNDER DOES NOT CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE FOR PURPOSES
OF ANY BANKRUPTCY LAW (AS HEREINAFTER DEFINED), THE UNIFORM FRAUDULENT
CONVEYANCE ACT, THE UNIFORM FRAUDULENT TRANSFER ACT OR ANY SIMILAR FOREIGN,
FEDERAL OR STATE LAW TO THE EXTENT APPLICABLE TO THIS AGREEMENT AND THE SECOND
LIEN OBLIGATIONS OF THE SECOND LIEN ASSIGNORS HEREUNDER. TO EFFECTUATE THE
FOREGOING INTENTION, THE SENIOR SECURED NOTES TRUSTEE, THE OTHER SECOND LIEN
CREDITORS AND THE SECOND LIEN ASSIGNORS HEREBY IRREVOCABLY AGREE THAT THE SECOND
LIEN OBLIGATIONS OF THE SECOND LIEN

 

46

--------------------------------------------------------------------------------


 


ASSIGNORS HEREUNDER AT ANY TIME SHALL BE LIMITED TO THE MAXIMUM AMOUNT (AFTER
TAKING INTO ACCOUNT ANY GUARANTY OF THE FIRST LIEN OBLIGATIONS BY THE SECOND
LIEN ASSIGNORS) AS WILL RESULT IN THE SECOND LIEN OBLIGATIONS OF THE SECOND LIEN
ASSIGNORS HEREUNDER NOT CONSTITUTING A FRAUDULENT TRANSFER OR CONVEYANCE. FOR
PURPOSES HEREOF, “BANKRUPTCY LAW” MEANS ANY PROCEEDING OF THE TYPE REFERRED TO
IN SECTION 6.1(VI) OR (VII) OF THE SENIOR SECURED NOTE INDENTURE OR TITLE 11,
U.S. CODE, OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW FOR THE RELIEF OF
DEBTORS.


 


(C)   TO THE EXTENT NOT OTHERWISE PROVIDED IN A GUARANTY GIVEN BY AN ASSIGNOR IN
RESPECT OF THE FIRST LIEN OBLIGATIONS IN FAVOR OF THE NOTE LENDER CREDITORS
ONLY, EACH ASSIGNOR, OTHER THAN HOLDINGS, RPP USA, US FINANCE CORP. AND ANY
OTHER SUBSIDIARY OF HOLDINGS THAT IS NOT ALSO A SUBSIDIARY OF RPP USA
(COLLECTIVELY, THE “NOTE LIEN ASSIGNORS”), THE ADDITIONAL SENIOR SECURED NOTES
TRUSTEE AND EACH OTHER NOTE LENDER CREDITOR HEREBY CONFIRM THAT IT IS THE
INTENTION OF ALL SUCH PERSONS THAT THE GRANT OF THE SECURITY INTEREST HEREUNDER
BY THE NOTE LIEN ASSIGNORS WITH RESPECT TO SUCH FIRST LIEN OBLIGATIONS ONLY AND
SUCH FIRST LIEN OBLIGATIONS OF EACH SUCH NOTE LIEN ASSIGNOR HEREUNDER DOES NOT
CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE FOR PURPOSES OF ANY BANKRUPTCY
LAW (AS HEREINAFTER DEFINED), THE UNIFORM FRAUDULENT CONVEYANCE ACT, THE UNIFORM
FRAUDULENT TRANSFER ACT OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW TO THE
EXTENT APPLICABLE TO THIS AGREEMENT AND SUCH FIRST LIEN OBLIGATIONS ONLY OF THE
NOTE LIEN ASSIGNORS HEREUNDER. TO EFFECTUATE THE FOREGOING INTENTION, THE
ADDITIONAL SENIOR SECURED NOTES TRUSTEE, THE OTHER NOTE LENDER CREDITORS AND THE
NOTE LIEN ASSIGNORS HEREBY IRREVOCABLY AGREE THAT THE FIRST LIEN OBLIGATIONS OF
THE NOTE LIEN ASSIGNORS HEREUNDER IN FAVOR OF THE NOTE LENDER CREDITORS ONLY, AT
ANY TIME SHALL BE LIMITED TO THE MAXIMUM AMOUNT (AFTER TAKING INTO ACCOUNT ANY
GUARANTY OF THE OTHER FIRST LIEN OBLIGATIONS BY THE NOTE LIEN ASSIGNORS) AS WILL
RESULT IN SUCH FIRST LIEN OBLIGATIONS OF THE NOTE LIEN ASSIGNORS HEREUNDER IN
FAVOR OF THE NOTE LENDER CREDITORS ONLY, NOT CONSTITUTING A FRAUDULENT TRANSFER
OR CONVEYANCE. FOR PURPOSES HEREOF, “BANKRUPTCY LAW” MEANS ANY PROCEEDING OF THE
TYPE REFERRED TO IN SECTION 6.1(VI) OR (VII) OF THE NOTE CREDIT AGREEMENT OR
TITLE 11, U.S. CODE, OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW FOR THE RELIEF
OF DEBTORS.


 


12.13.  ADDITIONAL ASSIGNORS.  IT IS UNDERSTOOD AND AGREED THAT ANY SUBSIDIARY
GUARANTOR THAT IS A US CREDIT PARTY THAT DESIRES TO BECOME AN ASSIGNOR
HEREUNDER, OR IS REQUIRED TO EXECUTE A COUNTERPART OF THIS AGREEMENT AFTER THE
DATE HEREOF PURSUANT TO THE REQUIREMENTS OF THE RESPECTIVE SECURED DEBT
AGREEMENTS, SHALL BECOME AN ASSIGNOR HEREUNDER BY EXECUTING A COUNTERPART HEREOF
AND DELIVERING SAME TO THE COLLATERAL AGENT, OR BY EXECUTING AN ASSUMPTION
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT, (Y)
DELIVERING SUPPLEMENTS TO ANNEXES A THROUGH H, INCLUSIVE, AND L AND M, HERETO AS
ARE NECESSARY TO CAUSE SUCH ANNEXES TO BE COMPLETE AND ACCURATE WITH RESPECT TO
SUCH ADDITIONAL ASSIGNOR ON SUCH DATE AND (Z) TAKING ALL ACTIONS AS SPECIFIED IN
THIS AGREEMENT AS WOULD HAVE BEEN TAKEN BY SUCH ASSIGNOR HAD IT BEEN AN ORIGINAL
PARTY TO THIS AGREEMENT, IN EACH CASE WITH ALL DOCUMENTS REQUIRED ABOVE TO BE
DELIVERED TO THE COLLATERAL AGENT AND WITH ALL DOCUMENTS AND ACTIONS REQUIRED
ABOVE TO BE TAKEN TO THE REASONABLE SATISFACTION OF THE COLLATERAL AGENT.


 


12.14.  INTERCREDITOR AGREEMENTS.  EACH PARTY HERETO AGREES THAT THE FIRST LIEN
CREDITORS (AS AMONG THEMSELVES) AND THE SECOND LIEN CREDITORS (AS AMONG
THEMSELVES) MAY EACH ENTER INTO INTERCREDITOR AGREEMENTS (OR SIMILAR
ARRANGEMENTS) WITH THE COLLATERAL AGENT (INCLUDING THE AMENDED AND RESTATED
INTERCREDITOR AGREEMENT) GOVERNING THE RIGHTS, BENEFITS AND PRIVILEGES AS AMONG
THE FIRST LIEN CREDITORS OR THE SECOND LIEN CREDITORS, AS THE CASE MAY BE, IN
RESPECT OF THE COLLATERAL, THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS,
INCLUDING WITHOUT LIMITATION, AS TO APPLICATION OF PROCEEDS OF THE COLLATERAL,
VOTING RIGHTS, CONTROL OF THE COLLATERAL AND WAIVERS WITH

 

47

--------------------------------------------------------------------------------


 


RESPECT TO THE COLLATERAL, IN EACH CASE SO LONG AS (A) THE TERMS THEREOF DO NOT
VIOLATE OR CONFLICT WITH THE PROVISIONS OF THIS AGREEMENT OR THE OTHER SECURITY
DOCUMENTS, (B) THE COLLATERAL AGENT AGREES IN ITS SOLE DISCRETION TO ENTER INTO
ANY SUCH INTERCREDITOR AGREEMENT (OR SIMILAR ARRANGEMENT) AND (C) THE REQUIRED
SECURED CREDITORS AUTHORIZE THE COLLATERAL AGENT TO ENTER INTO ANY SUCH
INTERCREDITOR AGREEMENT (OR SIMILAR ARRANGEMENT). NOTWITHSTANDING PRECEDING
CLAUSES (B) AND (C), TO THE EXTENT THAT THE COLLATERAL AGENT IS NOT AUTHORIZED
BY THE REQUIRED SECURED CREDITORS TO ENTER INTO ANY SUCH INTERCREDITOR AGREEMENT
(OR SIMILAR ARRANGEMENT) OR DOES NOT AGREE TO ENTER INTO SUCH INTERCREDITOR
AGREEMENT (OR SIMILAR ARRANGEMENT), SUCH INTERCREDITOR AGREEMENT (OR SIMILAR
ARRANGEMENT) SHALL NOT BE BINDING UPON THE COLLATERAL AGENT BUT, SUBJECT TO THE
IMMEDIATELY SUCCEEDING SENTENCE, MAY STILL BIND THE OTHER PARTIES PARTY THERETO.
IN ANY EVENT, IF A RESPECTIVE INTERCREDITOR AGREEMENT (OR SIMILAR ARRANGEMENT)
EXISTS, THE PROVISIONS THEREOF SHALL NOT BE (OR CONSTRUED TO BE) AN AMENDMENT,
MODIFICATION OR OTHER CHANGE TO THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT
AND THE PROVISIONS OF THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS SHALL
REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF
(AS SUCH PROVISIONS MAY BE AMENDED, MODIFIED OR OTHERWISE SUPPLEMENTED FROM TIME
TO TIME IN ACCORDANCE WITH THE TERMS THEREOF, INCLUDING TO GIVE EFFECT TO ANY
INTERCREDITOR AGREEMENT (OR SIMILAR ARRANGEMENT).

 


12.15.  INTENTIONALLY OMITTED.


 


12.16.  NO STRICT CONSTRUCTION.  THE PARTIES HERETO HAVE PARTICIPATED JOINTLY IN
THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED
AS IF DRAFTED JOINTLY BY THE PARTIES HERETO AND NO PRESUMPTION OR BURDEN OF
PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP
OF ANY PROVISIONS OF THIS AGREEMENT.


 


12.17.  ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 12.6 AND SECTION 12.16, WITH ITS COUNSEL.


 

*     *     *

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

RESOLUTION PERFORMANCE PRODUCTS
INC., as an Assignor

 

 

 

 

By:

/s/ Thomas Bausch

 

 

 

Title: Treasurer

 

 

 

 

RESOLUTION PERFORMANCE PRODUCTS
LLC, as an Assignor

 

 

 

 

 

 

 

By:

/s/ Thomas Bausch

 

 

 

Title: Treasurer

 

 

 

 

RPP CAPITAL CORPORATION, as an Assignor

 

 

 

 

 

 

 

By:

/s/ Thomas Bausch

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

Accepted and agreed this 24th day of January, 2005:

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Kimberly A. Massa

 

 

 

Its Duly Authorized Signatory

 

 

[Signature Page to Second Amended and Restated US Security Agreement]

 

--------------------------------------------------------------------------------


 

The undersigned as “Required Secured Creditors”
and as “Requisite Lender Creditors” hereby consent
to the foregoing amendment and restatement of the
Original Security Agreement

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Kimberly A. Massa

 

 

 

Its Duly Authorized Signatory

 

 

[Signature Page to Second Amended and Restated US Security Agreement]

 

--------------------------------------------------------------------------------